Exhibit 10.1

 

--------------------------------------------------------------------------------

 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of January 24, 2006

 

among

 

SEI INVESTMENTS COMPANY,

as a Guarantor

 

and

 

LSV EMPLOYEE GROUP, LLC,

as Grantor

 

and

 

THE OTHER PARTIES FROM TIME TO TIME HERETO,

as Grantors,

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

as the Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS    1 SECTION 2 GUARANTY    5 SECTION 3 GRANT OF SECURITY
INTEREST    8 SECTION 4 GRANTOR REPRESENTATIONS AND WARRANTIES    8 SECTION 5
SEI REPRESENTATIONS AND WARRANTIES    10 SECTION 6 GRANTOR COVENANTS    11
SECTION 7 SEI AFFIRMATIVE COVENANTS    17 SECTION 8 SEI NEGATIVE COVENANTS    18
SECTION 9 EVENTS OF DEFAULT AND THEIR EFFECT    18 SECTION 10 REMEDIAL
PROVISIONS    19 SECTION 11 THE ADMINISTRATIVE AGENT    24 SECTION 12
MISCELLANEOUS    26

 

i



--------------------------------------------------------------------------------

GUARANTY AND COLLATERAL AGREEMENT

 

THIS GUARANTY AND COLLATERAL AGREEMENT dated as of January 24, 2006 (this
“Agreement”) is entered into among SEI INVESTMENTS COMPANY, a Pennsylvania
corporation (“SEI”), solely as a Guarantor and LSV EMPLOYEE GROUP, LLC, a
Delaware limited liability company (the “Company”) (the Company together with
any other Person that becomes a party hereto as provided herein, the “Grantors”)
and in favor of LASALLE BANK NATIONAL ASSOCIATION, as the Administrative Agent
for all the Lenders party to the Credit Agreement (as hereafter defined).

 

The Lenders have severally agreed to extend credit to the Company pursuant to
the Credit Agreement. The Company is affiliated with each other Grantor and SEI.
The proceeds of credit extended under the Credit Agreement will be used in part
to enable the Company to make valuable transfers to the Grantors in connection
with the operation of their respective businesses. The Company, SEI and the
other Grantors are engaged in interrelated businesses, and the SEI Parties and
each Grantor will derive substantial direct and indirect benefit from extensions
of credit under the Credit Agreement. It is a condition precedent to each
Lender’s obligation to extend credit under the Credit Agreement that SEI and the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent for the ratable benefit of all the Lenders.

 

In consideration of the premises and to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to extend
credit thereunder, SEI and each Grantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:

 

SECTION 1 DEFINITIONS.

 

1.1 Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the UCC: Accounts,
Certificated Security, Commercial Tort Claims, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Goods, Health Care Insurance
Receivables, Instruments, Inventory, Leases, Letter-of-Credit Rights, Money,
Payment Intangibles, Supporting Obligations, Tangible Chattel Paper.

 

1.2 When used herein the following terms shall have the following meanings:

 

Agreement has the meaning set forth in the preamble hereto.

 

Chattel Paper means all “chattel paper” as such term is defined in
Section 9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

 

Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Intellectual Property, Inventory, Investment Property, Leases,



--------------------------------------------------------------------------------

Letter-of-Credit Rights, Money, Supporting Obligations and Identified Claims,
(b) all books and records pertaining to any of the foregoing, (c) all Proceeds
and products of any of the foregoing, and (d) all collateral security and
guaranties given by any Person with respect to any of the foregoing. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

 

Company Obligations means all Obligations of the Company.

 

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

 

Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

 

Credit Agreement means the Credit Agreement of even date herewith among the
Company, LSV, the Lenders and the Administrative Agent, as amended,
supplemented, restated or otherwise modified from time to time.

 

Event of Default means any of the events described in Section 9.1 of this
Agreement.

 

Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

 

General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Payment Intangibles, all contracts, agreements, instruments and
indentures in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same from time to
time may be amended, supplemented or otherwise modified, including, without
limitation, (a) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (b) all rights of such Grantor
to damages arising thereunder and (c) all rights of such Grantor to perform and
to exercise all remedies thereunder; provided, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any Receivable or any money or
other amounts due or to become due under any such Payment Intangible, contract,
agreement, instrument or indenture.

 

Guarantor Obligations means, collectively, with respect to each Guarantor, all
Obligations of such Guarantor.

 

2



--------------------------------------------------------------------------------

Guarantors means the collective reference to (a) each Grantor other than the
Company, if any and (b) SEI.

 

Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.

 

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor.

 

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in
Section 8-102(a)(9) of the UCC, and (b) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

 

Issuers means the collective reference to each issuer of any Investment
Property.

 

LSV means LSV Asset Management, a Delaware partnership.

 

Material Adverse Effect means (a) with respect to the Grantors, a Material
Adverse Effect as defined in the Credit Agreement and (b) with respect to SEI
(i) an event or circumstances (including an event or circumstances affecting
SEI’s financial condition) which could reasonably be expected to impair the
ability of SEI to perform any of its material obligations under this Agreement
or (ii) a material adverse effect upon the legality, validity, binding effect or
enforceability against SEI of any material provision hereof.

 

Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations and (b) the termination of all Commitments.

 

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

 

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

 

3



--------------------------------------------------------------------------------

Pledged Equity means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding equity
interests of any foreign Subsidiary be required to be pledged hereunder.

 

Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (a) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary course of
business and (b) any individual promissory note which is less than $100,000 in
principal amount, up to an aggregate of $100,000 for all such promissory notes
excluded under this clause (b)).

 

Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

 

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

 

Secured Obligations means, collectively, the Company Obligations and Guarantor
Obligations.

 

Securities Act means the Securities Act of 1933, as amended.

 

Trademarks means (a) all trademarks, trade names, corporate names, the Company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.

 

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

 

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

4



--------------------------------------------------------------------------------

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

SECTION 2 GUARANTY.

 

2.1 Guaranty. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guaranties to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Company when due (whether at the
stated maturity, by acceleration or otherwise) of the Company Obligations.

 

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guarantied
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

 

(d) The guaranty contained in this Section 2 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.

 

(e) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Company, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Secured
Obligations are Paid in Full.

 

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guarantied by such Guarantor hereunder.

 

5



--------------------------------------------------------------------------------

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Company or any
other Guarantor or any collateral security or guaranty or right of offset held
by the Administrative Agent or any Lender for the payment of the Secured
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all of the Secured
Obligations are Paid in Full and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Secured Obligations shall not have been Paid in Full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Secured Obligations continued, and the Secured
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all the Lenders,
as the case may be) may deem advisable from time to time. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for the guaranty contained in this Section 2 or any
property subject thereto.

 

The Administrative Agent or any Lender may, from time to time, at its sole
discretion and without notice to any Guarantor (or any of them), take any or all
of the following actions: (a) retain or obtain a security interest in any
property to secure any of the Secured Obligations or any obligation hereunder,
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the undersigned, with respect to any of the Secured
Obligations, (c) extend or renew any of the Secured Obligations for one or more
periods (whether or not longer than the original period), alter or exchange any
of the Secured Obligations, or release or compromise any obligation of any of
the undersigned hereunder or any obligation of any nature of any other obligor
with respect to any of the Secured Obligations, (d) release any guaranty or
right of offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Secured Obligations or any obligation hereunder, or extend or renew for one
or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of

 

6



--------------------------------------------------------------------------------

any nature of any obligor with respect to any such property, and (e) resort to
the undersigned (or any of them) for payment of any of the Secured Obligations
when due, whether or not the Administrative Agent or such Lender shall have
resorted to any property securing any of the Secured Obligations or any
obligation hereunder or shall have proceeded against any other of the
undersigned or any other obligor primarily or secondarily obligated with respect
to any of the Secured Obligations.

 

2.5 Waivers. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon the guaranty contained
in this Section 2 or acceptance of the guaranty contained in this Section 2; the
Secured Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guaranty contained in this Section 2, and all dealings between
the Company and any of the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guaranty contained
in this Section 2. Each Guarantor waives (a) diligence, presentment, protest,
demand for payment and notice of default, dishonor or nonpayment and all other
notices whatsoever to or upon the Company or any of the Guarantors with respect
to the Secured Obligations, (b) notice of the existence or creation or
non-payment of all or any of the Secured Obligations and (c) all diligence in
collection or protection of or realization upon any Secured Obligations or any
security for or guaranty of any Secured Obligations.

 

2.6 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the office of the Administrative Agent specified in the Credit Agreement.

 

2.7 Special Grantor Agreements Regarding Distributions. Each Grantor hereby
irrevocably authorizes and empowers the Administrative Agent or its agents, in
their sole discretion, to assert, either directly or on behalf of such Grantor,
at any time that an Event of Default is in existence, any claims such Grantor
may from time to time have against LSV with respect to any and all distributions
or payments due from LSV to such Grantor under or pursuant to the LSV
Partnership Agreement (“Distributions”), and to receive and collect any damages,
awards and other monies resulting therefrom and to apply the same on account of
the Secured Obligations. After the occurrence of any Event of Default, the
Administrative Agent may provide notice to LSV that all such Distributions that
would otherwise be made to such Grantor shall be made to or at the direction of
the Administrative Agent for so long as such Event of Default shall be
continuing. Following the delivery of any such notice, the Administrative Agent
shall promptly notify LSV upon the termination or waiver of any such Event of
Default. Each Grantor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees, or agents designated by the
Administrative Agent) as such Grantor’s true and lawful attorney (and
agent-in-fact) for the purpose of enabling the Administrative Agent or its
agents to assert and collect such claims and to apply such monies in the manner
set forth hereinabove.

 

7



--------------------------------------------------------------------------------

SECTION 3 GRANT OF SECURITY INTEREST.

 

3.1 Grant. Each Grantor hereby assigns and transfers to the Administrative
Agent, and hereby grants to the Administrative Agent, for the ratable benefit of
the Lenders and (to the extent provided herein) their Affiliates, a continuing
security interest in all of its Collateral, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Company Obligations or the
Guarantor Obligations, as the case may be.

 

SECTION 4 GRANTOR REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Company thereunder, each Grantor jointly and severally hereby
represents and warrants to the Administrative Agent and each Lender that:

 

4.1 Title; No Other Liens. Except for Permitted Liens, the Grantors own each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens and filings for which termination statements have
been delivered to the Administrative Agent.

 

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 2 (which, in the case of all filings and other documents referred to on
Schedule 2, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Lenders, as collateral security for each Grantor’s Obligations, enforceable
in accordance with the terms hereof against all creditors of each Grantor and
any Persons purporting to purchase any Collateral from each Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens for which priority is accorded under applicable law.
The filings and other actions specified on Schedule 2 constitute all of the
filings and other actions necessary to perfect all security interests granted
hereunder.

 

4.3 Grantor Information. On the date hereof, Schedule 3 sets forth (a) each
Grantor’s jurisdiction of organization, (b) the location of each Grantor’s chief
executive office, (c) each Grantor’s exact legal name as it appears on its
organizational documents and (d) each Grantor’s organizational identification
number (to the extent a Grantor is organized in a jurisdiction which assigns
such numbers) and federal employer identification number.

 

4.4 Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each
place of business of each Grantor (including its chief executive office),
(b) all locations where all Inventory and the Equipment owned by each Grantor is
kept, except with respect to Inventory and Equipment with a fair market value of
less than $100,000 (in the aggregate for all Grantors) which may be located at
other locations and (c) whether each such Collateral location and place of
business (including each Grantor’s chief executive office) is owned or leased
(and if leased, specifies the complete name and notice address of each lessor).
No Collateral is located outside

 

8



--------------------------------------------------------------------------------

the United States or in the possession of any lessor, bailee, warehouseman or
consignee, except as indicated on Schedule 4.

 

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health Care Insurance Receivables or (c) vessels,
aircraft or any other property subject to any certificate of title or other
registration statute of the United States, any State or other jurisdiction,
except for personal vehicles owned by the Grantors and used by employees of the
Grantors in the ordinary course of business with an aggregate fair market value
of less than $100,000 (in the aggregate for all Grantors).

 

4.6 Investment Property. (a) The Pledged Equity pledged by each Grantor
hereunder constitutes all the issued and outstanding equity interests of each
Issuer owned by such Grantor or, in the case of any foreign Subsidiary, 65% of
all issued and outstanding equity interests of such foreign Subsidiary owned by
such Grantor.

 

(b) All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable.

 

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

 

(d) Schedule 1 lists all Investment Property owned by each Grantor. Each Grantor
is the record and beneficial owner of, and has good and marketable title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except Permitted Liens.

 

4.7 Receivables. (a) No material amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent.

 

(b) No obligor on any Receivable is a governmental authority.

 

(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.

 

4.8 Intellectual Property. (a) Schedule 5 lists all Intellectual Property owned
by such Grantor in its own name on the date hereof.

 

(b) On the date hereof, all material Intellectual Property owned by any
Guarantor is valid, subsisting, unexpired and enforceable and has not been
abandoned.

 

9



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 5, none of the material Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.

 

(d) Each Grantor owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Grantor, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

 

4.9 Depositary and Other Accounts. All depositary and other accounts maintained
by each Grantor are described on Schedule 6 hereto, which description includes
for each such account the name of the Grantor maintaining such account, the
name, address, telephone and fax numbers of the financial institution at which
such account is maintained, the account number and the account officer, if any,
of such account.

 

SECTION 5 SEI REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Company
thereunder, SEI represents and warrants to the Administrative Agent and each
Lender that:

 

5.1 Organization. SEI is validly existing and in good standing under the laws of
its jurisdiction of organization; and SEI is duly qualified to do business in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required, except for such jurisdictions where the failure
to so qualify would not have a Material Adverse Effect.

 

5.2 Authorization; No Conflict. SEI is duly authorized to execute and deliver
this Agreement, to guarantee the Company Obligations pursuant hereto and SEI is
duly authorized to perform its obligations hereunder. The execution, delivery
and performance hereof by SEI, do not and will not (a) require any consent or
approval of any governmental agency or authority (other than any consent or
approval which has been obtained and is in full force and effect), (b) conflict
with (i) any provision of law, (ii) the charter, by-laws or other organizational
documents of SEI or (iii) any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon SEI or any of
its properties or (c) require, or result in, the creation or imposition of any
Lien on any asset of SEI.

 

5.3 Validity and Binding Nature. This Agreement is the legal, valid and binding
obligation of SEI, enforceable against SEI in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

 

5.4 Financial Condition. The audited consolidated balance sheet and unaudited
income statement of SEI as at December 31, 2004 and the unaudited consolidated
financial statements of SEI as at September 30, 2005, were prepared in
accordance with GAAP (subject, in the case of such unaudited statements, to the
absence of footnotes and to normal year-end adjustments) and present fairly the
financial condition of SEI as at such dates and the results of its operations
for the periods then ended.

 

10



--------------------------------------------------------------------------------

5.5 No Material Adverse Change. Since September 30, 2005 there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of SEI.

 

5.6 Compliance with Laws. SEI is in compliance in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect.

 

5.7 Investment Company Act. SEI is not an “investment company” or a company
“controlled” by an “investment company” or a “subsidiary” of an “investment
company,” within the meaning of the Investment Company Act of 1940.

 

5.8 Public Utility Holding Company Act. SEI is not a “holding company”, or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935.

 

5.9 Solvency, etc. On the Closing Date, with respect to SEI, individually,
(a) the fair value of its assets is greater than the amount of its liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated in accordance with GAAP, (b) the present
fair saleable value of its assets is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, (c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.

 

5.10 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by SEI of any obligations hereunder.

 

SECTION 6 GRANTOR COVENANTS.

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Secured Obligations
shall have been Paid in Full:

 

6.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.
In the event that an Unmatured Event of Default or Event of Default shall have
occurred and be continuing, upon the request of the Administrative Agent, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
the Administrative Agent and at such time being held by any Grantor shall be
immediately delivered to the Administrative

 

11



--------------------------------------------------------------------------------

Agent, duly indorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

 

6.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including (i) filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property and any
other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
UCC) with respect thereto.

 

6.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 30
days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional financing statements and other
documents reasonably requested by the Administrative Agent as to the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional location
at which Inventory or Equipment shall be kept:

 

(i) permit any of the Inventory or Equipment to be kept at a location other than
those listed on Schedule 4; provided, that up to $100,000 (in the aggregate for
all Grantors) in fair market value of any such Inventory and Equipment may be
kept at other locations;

 

(ii) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

 

(iii) change its name, identity or corporate structure.

 

6.4 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

 

(a) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

 

12



--------------------------------------------------------------------------------

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby.

 

6.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate, option or rights in respect of the equity
interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated instrument of
transfer covering such certificate duly executed in blank by such Grantor and
with, if the Administrative Agent so requests, signature guarantied, to be held
by the Administrative Agent, subject to the terms hereof, as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, (i) any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to the Administrative Agent to be held by it hereunder as additional
Collateral for the Secured Obligations, and (ii) in case any distribution of
capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected Lien in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Lenders, segregated from other funds of such Grantor,
as additional Collateral for the Secured Obligations.

 

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any equity interests of any nature or to issue any other securities or
interests convertible into or granting the right to purchase or exchange for any
equity interests of any nature of any Issuer, except, in each case, as permitted
by the Credit Agreement, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement) other than, with respect to Investment Property not
constituting Pledged Equity or Pledged Notes, any such action which is not
prohibited by the Credit Agreement, (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
Permitted Liens, or (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof, except, with
respect to such Investment Property, shareholders’ agreements entered into by
such Grantor with respect to Persons in which such Grantor maintains an
ownership interest of 50% or less.

 

13



--------------------------------------------------------------------------------

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.5(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to such Grantor with respect to all actions that may
be required of it pursuant to Section 6.3(c) or 6.7 regarding the Investment
Property issued by it.

 

6.6 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice and in amounts which are not material to such Grantor,
such Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

 

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables for all Grantors.

 

6.7 Intellectual Property. (a) Such Grantor (either itself or through licensees)
will (i) continue to use each Trademark material to its business in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Lenders, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

 

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent material to its business may become
forfeited, abandoned or dedicated to the public.

 

(c) Such Grantor (either itself or through licensees) (i) will employ each
Copyright material to its business and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

 

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property material to its business to infringe
the intellectual property rights of any other Person.

 

14



--------------------------------------------------------------------------------

(e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding, such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

 

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Company pursuant to Section 10.1 of the Credit
Agreement. Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

 

(g) Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

 

(h) In the event that any material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, to the extent, in its
reasonable judgment, such Grantor determines it appropriate under the
circumstances, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

 

6.8 Depositary and Other Deposit Accounts. Each Grantor shall maintain all of
its principal deposit accounts with the Administrative Agent. No Grantor shall
open any depositary or other deposit accounts unless such Grantor shall have
given the Administrative Agent 10 days’ prior written notice of its intention to
open any such new deposit accounts. The Grantors shall deliver to the
Administrative Agent a revised version of Schedule 6 showing any changes thereto
within 5 days of any such change. Each Grantor hereby authorizes the financial
institutions at which such Grantor maintains a deposit account to provide the
Administrative Agent with such information with respect to such deposit account
as the Administrative Agent may from time to time reasonably request, and each
Grantor hereby consents to such information being provided to the Administrative
Agent. Each Grantor will, upon the Administrative Agent’s request, cause each
financial institution at which such Grantor maintains a depositary or other
deposit account to enter into a bank agency or other similar agreement with the
Administrative Agent and such Grantor, in form and substance satisfactory to the
Administrative

 

15



--------------------------------------------------------------------------------

Agent, in order to give the Administrative Agent “control” (as defined in the
UCC) of such account.

 

6.9 Other Matters.

 

(a) Each Grantor authorizes the Administrative Agent to, at any time and from
time to time, file financing statements, continuation statements, and amendments
thereto that describe the Collateral as “all assets” of each Grantor, or words
of similar effect, and which contain any other information required pursuant to
the UCC for the sufficiency of filing office acceptance of any financing
statement, continuation statement, or amendment, and each Grantor agrees to
furnish any such information to the Administrative Agent promptly upon request.
Any such financing statement, continuation statement, or amendment may be signed
by the Administrative Agent on behalf of any Grantor and may be filed at any
time in any jurisdiction.

 

(b) Each Grantor shall, at any time and from time and to time, take such steps
as the Administrative Agent may reasonably request for the Administrative Agent
(i) to obtain an acknowledgement, in form and substance reasonably satisfactory
to the Administrative Agent, of any bailee having possession of any of the
Collateral, stating that the bailee holds such Collateral for the Administrative
Agent, (ii) to obtain “control” of any letter-of-credit rights, or electronic
chattel paper (as such terms are defined by the UCC with corresponding
provisions thereof defining what constitutes “control” for such items of
Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to the Administrative Agent, and
(iii) otherwise to insure the continued perfection and priority of the
Administrative Agent’s security interest in any of the Collateral and of the
preservation of its rights therein. If any Grantor shall at any time, acquire a
“commercial tort claim” (as such term is defined in the UCC) in excess of
$100,000, such Grantor shall promptly notify the Administrative Agent thereof in
writing and supplement Schedule 7, therein providing a reasonable description
and summary thereof, and upon delivery thereof to the Administrative Agent, such
Grantor shall be deemed to thereby grant to the Administrative Agent (and such
Grantor hereby grants to the Administrative Agent) a security interest and lien
in and to such commercial tort claim and all proceeds thereof, all upon the
terms of and governed by this Agreement.

 

6.10 Without limiting the generality of the foregoing, if any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
“control” under Section 9-105 of the UCC of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.

 

16



--------------------------------------------------------------------------------

SECTION 7 SEI AFFIRMATIVE COVENANTS.

 

SEI covenants and agrees with the Administrative Agent and the Lenders that,
from and after the date of this Agreement, until all Secured Obligations shall
have been Paid in Full, it will:

 

7.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent:

 

(a) Reports to the SEC. Upon the filing or sending thereof, copies of all
material regular, periodic or special reports of SEI filed with the SEC, and if
SEI ceases to be required to file such reports with the SEC, SEI agrees to
provide the Administrative Agent with substantially the same information as was
contained in such SEC reports and filings.

 

(b) Notice of Default. Promptly upon becoming aware of the occurrence of an
Event of Default or an Unmatured Event of Default, written notice describing the
same and the steps being taken by SEI affected thereby with respect thereto.

 

(c) Other Information. If an Event of Default under the Credit Agreement has
occurred and is continuing, such other information concerning SEI as the
Administrative Agent may reasonably request under the circumstances.

 

7.2 Books, Records and Inspections. Keep its books and records in accordance
with sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP.

 

7.3 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply in all
material respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure that no person who owns a controlling interest in or
otherwise controls SEI is or shall be (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, (c) without limiting clause (a) above,
comply with all applicable Bank Secrecy Act (“BSA”) and anti-money laundering
laws and regulations and (d) pay prior to delinquency, all taxes and other
governmental charges against it or any collateral, as well as claims of any kind
which, if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require SEI to pay any such tax or charge so long as it
shall contest the validity thereof in good faith by appropriate proceedings and
shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

 

7.4 Maintenance of Existence, etc. Maintain and preserve (a) its existence and
good standing in the jurisdiction of its organization and (b) its qualification
to do business and good standing in each jurisdiction where the nature of its
business makes such qualification necessary (other than such jurisdictions in
which the failure to be qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect).

 

17



--------------------------------------------------------------------------------

SECTION 8 SEI NEGATIVE COVENANTS

 

SEI covenants and agrees with the Administrative Agent and the Lenders that,
from and after the date of this Agreement until all Secured Obligations have
been Paid in Full, it will:

 

8.1 Inconsistent Agreements. Not enter into any agreement containing any
provision which would be violated or breached by the performance by SEI of any
of its Obligations hereunder or under any other Loan Document.

 

8.2 Material Adverse Effect. Not take actions or permit any action to be taken
which could reasonably be expected to have a Material Adverse Effect.

 

SECTION 9 EVENTS OF DEFAULT AND THEIR EFFECT.

 

9.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

(a) Credit Agreement. An Event of Default (as defined in the Credit Agreement)
shall exist.

 

(b) Bankruptcy, Insolvency, etc. SEI becomes insolvent or generally fails to
pay, or admits in writing its inability or refusal to pay, debts as they become
due; or SEI applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for SEI or any property thereof, or makes a
general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for SEI or for a substantial part of the property of any thereof and
is not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of SEI,
and if such case or proceeding is not commenced by SEI, it is consented to or
acquiesced in by SEI , or remains for 60 days undismissed; or SEI takes any
action to authorize, or in furtherance of, any of the foregoing.

 

(c) Non-Compliance with Covenants. (a) Failure by SEI to comply with or to
perform any covenant set forth in Section 7.4 or Section 8; or (b) failure by
SEI to comply with or to perform any other provision of this Agreement (and not
constituting an Event of Default under any other provision of this Section 9)
and continuance of such failure described in this clause (b) for 30 days.

 

(d) Representations; Warranties. Any representation or warranty made by SEI
herein is breached or is false or misleading in any material respect, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by SEI to the Administrative Agent or any Lender pursuant hereto or
thereto is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified.

 

(e) Invalidity, etc. This Agreement shall cease to be in full force and effect;
or SEI (or any Person by, through or on behalf of SEI) shall contest in any
manner the validity, binding nature or enforceability of this Agreement.

 

18



--------------------------------------------------------------------------------

(f) Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.

 

SECTION 10 REMEDIAL PROVISIONS.

 

10.1 Certain Matters Relating to Receivables. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time after the occurrence and during the
continuance of an Event of Default, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, agings and test
verifications of, and trial balances for, the Receivables.

 

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
such authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a collateral account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Administrative Agent’s request, each
Grantor shall deliver to the Administrative Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all original orders, invoices and
shipping receipts.

 

10.2 Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

19



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent or any
Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

(d) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.

 

10.3 Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 10.3(b), each Grantor shall be
permitted to receive all cash dividends and distributions paid in respect of the
Pledged Equity and all payments made in respect of the Pledged Notes, to the
extent permitted in the Credit Agreement, and to exercise all voting and other
rights with respect to the Investment Property; provided, that no vote shall be
cast or other right exercised or action taken which could impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of the Credit Agreement, this Agreement or any other Loan Document.

 

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends and distributions, payments or other Proceeds
paid in respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting and other rights pertaining to
such Investment Property at any meeting of holders of the equity interests of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or

 

20



--------------------------------------------------------------------------------

other structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to the
Investment Property directly to the Administrative Agent.

 

10.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 10.1
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, all Proceeds received by any Grantor consisting of cash, checks
and other cash equivalent items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a collateral account maintained under its sole dominion
and control. All Proceeds, while held by the Administrative Agent in any
collateral account (or by such Grantor in trust for the Administrative Agent and
the Lenders) established pursuant hereto, shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in Section 10.5.

 

10.5 Application of Proceeds. At such intervals as may be agreed upon by the
Company and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds from the sale of,
or other realization upon, all or any part of the Collateral in payment of the
Secured Obligations in such order as the Administrative Agent shall determine in
its discretion. Any part of such funds which the Administrative Agent elects not
so to apply and deems not required as collateral security for the Secured
Obligations shall be paid over from time to time by the Administrative Agent to
the applicable Grantor or to whomsoever may be lawfully entitled to receive the
same. Any balance of such Proceeds remaining after the Secured Obligations shall
have been Paid in Full shall be paid over to the applicable Grantor or to
whomsoever may be lawfully entitled to receive the same. In the absence of a
specific determination by the Administrative Agent, the Proceeds from the sale
of, or other realization upon, all or any part of the Collateral in payment of
the Secured Obligations shall be applied in the following order:

 

FIRST, to the payment of all fees, costs, expenses and indemnities of the
Administrative Agent (in its capacity as such), including Attorney Costs, and
any other Secured Obligations owing to the Administrative Agent in respect of
sums advanced by the Administrative Agent to preserve the Collateral or to
preserve its security interest in the Collateral, until paid in full;

 

21



--------------------------------------------------------------------------------

SECOND, to the payment of all fees, costs, expenses and indemnities of the
Lenders, pro-rata, until paid in full;

 

THIRD, to the payment of all of the Secured Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of accrued and unpaid interest
owing to any Lender, pro-rata, until paid in full;

 

FOURTH, to the payment of all Secured Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of principal owing to any
Lender, pro-rata, until paid in full;

 

FIFTH, to the payment of all Bank Products Obligations and Hedging Obligations
owing to any Lender or its Affiliates, pro-rata, until paid in full;

 

SIXTH, to the payment of all other Secured Obligations owing to each Lender,
pro-rata, until paid in full; and

 

SEVENTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

 

10.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery with assumption of any credit
risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select,

 

22



--------------------------------------------------------------------------------

whether at such Grantor’s premises or elsewhere. The Administrative Agent shall
apply the net proceeds of any action taken by it pursuant to this Section 10.6,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including Attorney Costs to the
payment in whole or in part of the Secured Obligations, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, need the Administrative Agent account for the surplus, if any,
to any Grantor. To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

10.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Equity pursuant to
Section 10.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Equity, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Equity, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Equity, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

 

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Issuer thereof to register such
securities or other interests for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

23



--------------------------------------------------------------------------------

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 10.7 valid and binding
and in compliance with applicable law. Each Grantor further agrees that a breach
of any of the covenants contained in this Section 10.7 will cause irreparable
injury to the Administrative Agent and the Lenders, that the Administrative
Agent and the Lenders have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this
Section 10.7 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

 

10.8 Waiver; Deficiency. Each Grantor waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-626 of the UCC. Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations in
full and the fees and disbursements of any attorneys employed by the
Administrative Agent or any Lender to collect such deficiency.

 

SECTION 11 THE ADMINISTRATIVE AGENT.

 

11.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of and at the expense of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii) discharge Liens levied or placed on or threatened against the Collateral,
and effect any repairs or insurance called for by the terms of this Agreement
and pay all or any part of the premiums therefor and the costs thereof;

 

24



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 10.6 or 10.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark, throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; (8) vote any right or interest
with respect to any Investment Property; (9) order good standing certificates
and conduct lien searches in respect of such jurisdictions or offices as the
Administrative Agent may deem appropriate; and (10) generally sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

 

Anything in this Section 11.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 11.1(a) unless an Event of Default
shall have occurred and be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) Each Grantor hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

11.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar

 

25



--------------------------------------------------------------------------------

property for its own account. Neither the Administrative Agent or any Lender nor
any of their respective officers, directors, employees or agents shall be liable
for any failure to demand, collect or realize upon any of the Collateral or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Administrative Agent and the Lenders
hereunder are solely to protect the Administrative Agent’s and the Lenders’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor or SEI for any act or failure to act hereunder.

 

11.3 Authority of Administrative Agent. Each Grantor and SEI acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

SECTION 12 MISCELLANEOUS.

 

12.1 Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 15.1 of the Credit Agreement.

 

12.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be addressed to the Company and effected in
the manner provided for in Section 15.3 of the Credit Agreement and each Grantor
hereby appoints the Company as its agent to receive notices hereunder. All
notices, requests and demands to or upon SEI hereunder shall be addressed to SEI
at

 

SEI Investments Company

1 Freedom Valley Drive

Oaks, PA 19456

Attention: Jeffrey Klauder, General Counsel

Facsimile:    (484) 676-2701 Telephone:    (610) 676-1000

 

and effected in the manner provided in Section 15.3 of the Credit Agreement.

 

26



--------------------------------------------------------------------------------

12.3 Indemnification by Grantors. THE GRANTORS AND SEI, JOINTLY AND SEVERALLY,
HEREBY AGREE TO INDEMNIFY, EXONERATE AND HOLD EACH LENDER PARTY FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY THE
LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS
(INCLUDING THE RELATED TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR
PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE
PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR, (C) ANY VIOLATION OF
ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY GRANTOR OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY, SEI OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, EACH GRANTOR AND SEI HEREBY AGREES TO MAKE THE
MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 12.3 SHALL SURVIVE REPAYMENT OF ALL (AND SHALL BE) SECURED
OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE CREDIT AGREEMENT), ANY
FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF
THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

12.4 Enforcement Expenses. (a) Each Grantor and SEI agrees, on a joint and
several basis, to pay or reimburse on demand each Lender and the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including Attorney
Costs) incurred in collecting against any Guarantor under the guaranty contained
in Section 2 or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents.

 

(b) Each Grantor and SEI agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

27



--------------------------------------------------------------------------------

(c) The agreements in this Section 12.4 shall survive repayment of all (and
shall be) Secured Obligations (and termination of all commitments under the
Credit Agreement), any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and termination of this
Agreement.

 

12.5 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

12.6 Nature of Remedies. All Secured Obligations of each Grantor and SEI and
rights of the Administrative Agent and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law. No failure to exercise and no delay in exercising,
on the part of the Administrative Agent or any Lender, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

 

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy of any
executed signature page to this Agreement or any other Loan Document shall
constitute effective delivery of such signature page.

 

12.8 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

12.9 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
and any prior arrangements made with respect to the payment by any Grantor or
SEI of (or any indemnification for) any fees, costs or expenses payable to or
incurred (or to be incurred) by or on behalf of the Administrative Agent or the
Lenders.

 

12.10 Successors; Assigns. This Agreement shall be binding upon Grantors, the
Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of Grantors, SEI Parties, Lenders and
the Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Grantor
or SEI may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent.

 

28



--------------------------------------------------------------------------------

12.11 Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

12.12 Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. EACH GRANTOR AND SEI HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH GRANTOR AND SEI FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH
GRANTOR AND SEI HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

12.13 Waiver of Jury Trial. EACH GRANTOR, SEI, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

 

12.14 Set-off. Each Grantor and SEI agrees that the Administrative Agent and
each Lender have all rights of set-off and bankers’ lien provided by applicable
law, and in addition thereto, each Grantor agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Secured Obligations, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of such Grantor or SEI then or
thereafter with the Administrative Agent or such Lender.

 

12.15 Acknowledgements. Each Grantor and SEI hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

29



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor or SEI arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Grantors and SEI, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors, SEI Parties and the Lenders.

 

12.16 Additional Grantors. Each Loan Party that is required to become a party to
this Agreement pursuant to Section 10.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in the form of Annex I hereto.

 

12.17 Releases. (a) At such time as the Secured Obligations have been Paid in
Full, the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, SEI and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to the Grantors any Collateral held by the
Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Company, a Guarantor shall be
released from its obligations hereunder in the event that all the equity
interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement; provided that the Company
shall have delivered to the Administrative Agent, with reasonable notice prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

12.18 Obligations and Liens Absolute and Unconditional. Each Grantor and SEI
understands and agrees that the obligations of each Grantor and SEI under this
Agreement shall be construed as a continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor or SEI or any other Person against
the Administrative Agent or any

 

30



--------------------------------------------------------------------------------

Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Grantor or SEI) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Grantor or SEI for the
Secured Obligations, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Grantor or SEI, the Administrative Agent or any Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any other Grantor or SEI or any other Person
or against any collateral security or guaranty for the Secured Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any other Grantor or SEI or any other
Person or to realize upon any such collateral security or guaranty or to
exercise any such right of offset, or any release of any other Grantor, SEI or
any other Person or any such collateral security, guaranty or right of offset,
shall not relieve any Grantor or SEI of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any Lender
against any Grantor or SEI. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

12.19 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor,
SEI or any Issuer for liquidation or reorganization, should any Grantor, SEI or
any Issuer become insolvent or make an assignment for the benefit of creditors
or should a receiver or trustee be appointed for all or any significant part of
such Grantor’s or SEI or Issuer’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

12.20 Patriot Act. Administrative Agent (for itself and on behalf of each
Lender) hereby notifies SEI that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the
“Act”), it is required to obtain, verify and record information that identifies
SEI, which information includes the name and address of SEI and other
information that will allow the Administrative Agent or such Lender, as
applicable, to identify SEI in accordance with the Act.

 

signature page follows

 

31



--------------------------------------------------------------------------------

Each of the undersigned has caused this Guaranty and Collateral Agreement to be
duly executed and delivered as of the date first above written.

 

LSV EMPLOYEE GROUP, LLC, as Grantor By:     Title:     SEI INVESTMENTS COMPANY,
as Guarantor By:     Title:     LASALLE BANK NATIONAL ASSOCIATION By:     Title:
   



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of January 24, 2006

 

among

 

LSV EMPLOYEE GROUP, LLC,

as the Company,

 

LSV ASSET MANAGEMENT,

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1

  

DEFINITIONS.

   1

1.1.

  

Definitions

   1

1.2.

  

Other Interpretive Provisions.

   14

SECTION 2

  

COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES.

   15

2.1.

  

Commitments

   15

2.2.

  

Loan Procedures.

   15

2.3.

  

Commitments Several

   16

2.4.

  

Certain Conditions

   17

SECTION 3

  

EVIDENCING OF LOANS.

   17

3.1.

  

Notes

   17

3.2.

  

Recordkeeping

   17

SECTION 4

  

INTEREST.

   17

4.1.

  

Interest Rates

   17

4.2.

  

Interest Payment Dates

   17

4.3.

  

Setting and Notice of LIBOR

   18

4.4.

  

Computation of Interest

   18

SECTION 5

  

FEES.

   18

5.1.

  

Administrative Agent’s Fees

   18

SECTION 6

  

PREPAYMENTS OF LOANS.

   18

6.1.

  

Prepayments.

   18

6.2.

  

Manner of Prepayments.

   18

6.3.

  

Repayments.

   19

SECTION 7

   MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.    20

7.1.

   Making of Payments    20

7.2.

   Application of Certain Payments    20

7.3.

   Due Date Extension    20

7.4.

   Setoff    20

7.5.

   Proration of Payments    20

7.6.

   Taxes.    21

SECTION 8

   INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.    23

8.1.

   Increased Costs.    23

8.2.

   Basis for Determining Interest Rate Inadequate or Unfair. If:    24

8.3.

   Changes in Law Rendering LIBOR Loans Unlawful    24

8.4.

   Funding Losses    25

8.5.

   Right of Lenders to Fund through Other Offices    25

8.6.

   Discretion of Lenders as to Manner of Funding    25

8.7.

   Mitigation of Circumstances; Replacement of Lenders.    25

8.8.

   Conclusiveness of Statements; Survival of Provisions    26



--------------------------------------------------------------------------------

SECTION 9

   REPRESENTATIONS AND WARRANTIES.    26

9.1.

   Organization    26

9.2.

   Authorization; No Conflict    26

9.3.

   Validity and Binding Nature    27

9.4.

   Financial Condition    27

9.5.

   No Material Adverse Change    27

9.6.

   Litigation and Contingent Liabilities    27

9.7.

   Ownership of Properties; Liens    27

9.8.

   Equity Ownership; Subsidiaries    27

9.9.

   Pension Plans.    28

9.10.

   Investment Company Act    28

9.11.

   Public Utility Holding Company Act    28

9.12.

   Regulation U    29

9.13.

   Taxes    29

9.14.

   Solvency, etc    29

9.15.

   Environmental Matters    29

9.16.

   Insurance    30

9.17.

   Real Property    30

9.18.

   Information    30

9.19.

   Intellectual Property    30

9.20.

   Burdensome Obligations    31

9.21.

   Labor Matters    31

9.22.

   No Default    31

9.23.

   Related Agreements, etc.    31

SECTION 10

   AFFIRMATIVE COVENANTS.    32

10.1.

   Reports, Certificates and Other Information    32

10.2.

   Books, Records and Inspections    34

10.3.

   Maintenance of Property; Insurance.    35

10.4.

   Compliance with Laws; Payment of Taxes and Liabilities    36

10.5.

   Maintenance of Existence, etc    36

10.6.

   Use of Proceeds    36

10.7.

   Employee Benefit Plans.    37

10.8.

   Environmental Matters    37

10.9.

   Further Assurances    37

10.10.

   Deposit Accounts    37

10.11.

   Interest Rate Protection    38

SECTION 11

   NEGATIVE COVENANTS    38

11.1.

   Debt    38

11.2.

   Liens    38

11.3.

   [Intentionally Omitted]    39

11.4.

   Restricted Payments    39

11.5.

   Mergers, Consolidations, Sales    39

 

ii



--------------------------------------------------------------------------------

11.6.

   Modification of Partnership Agreement/Conditional Payment
Agreement/Organizational Documents    40

11.7.

   Transactions with Affiliates    40

11.8.

   Unconditional Purchase Obligations    40

11.9.

   Inconsistent Agreements    40

11.10.

   Business Activities; Issuance of Equity    40

11.11.

   Investments    41

11.12.

   Restriction of Amendments to Certain Documents    41

11.13.

   Fiscal Year    42

11.14.

   Financial Covenants.    42

11.15.

   Cancellation of Debt    42

SECTION 12

   EFFECTIVENESS; CONDITIONS OF LENDING, ETC.    42

12.1.

   Initial Credit Extension    42

12.2.

   Conditions    45

SECTION 13

   EVENTS OF DEFAULT AND THEIR EFFECT.    45

13.1.

   Events of Default    45

13.2.

   Effect of Event of Default    47

SECTION 14

   THE AGENTS.    47

14.1.

   Appointment and Authorization    47

14.2.

   Delegation of Duties    48

14.3.

   Exculpation of Administrative Agent    48

14.4.

   Reliance by Administrative Agent    48

14.5.

   Notice of Default    49

14.6.

   Credit Decision    49

14.7.

   Indemnification    50

14.8.

   Administrative Agent in Individual Capacity    50

14.9.

   Successor Administrative Agent    50

14.10.

   Collateral Matters    51

14.11.

   Administrative Agent May File Proofs of Claim    51

14.12.

   Other Agents; Arrangers and Managers    52

SECTION 15

   GENERAL.    52

15.1.

   Waiver; Amendments    52

15.2.

   Confirmations    53

15.3.

   Notices    53

15.4.

   Computations    53

15.5.

   Costs, Expenses and Taxes    54

15.6.

   Assignments; Participations.    54

15.7.

   Register    56

15.8.

   GOVERNING LAW    56

15.9.

   Confidentiality    56

15.10.

   Severability    57

 

iii



--------------------------------------------------------------------------------

15.11.

    

Nature of Remedies

   57

15.12.

    

Entire Agreement

   57

15.13.

    

Counterparts

   57

15.14.

    

Successors and Assigns

   58

15.15.

    

Captions

   58

15.16.

    

Customer Identification - USA Patriot Act Notice

   58

15.17.

    

INDEMNIFICATION BY THE COMPANY

   58

15.18.

    

Nonliability of Lenders

   59

15.19.

    

FORUM SELECTION AND CONSENT TO JURISDICTION

   60

15.20.

    

WAIVER OF JURY TRIAL

   60

SCHEDULE 9.6 Litigation and Contingent Liabilities

    

SCHEDULE 9.8 Subsidiaries

    

SCHEDULE 9.16 Insurance

    

SCHEDULE 9.17 Real Property

    

SCHEDULE 9.21 Labor Matters

    

SCHEDULE 11.11 Investments

    

 

iv



--------------------------------------------------------------------------------

ANNEXES      ANNEX A   Lenders and Pro Rata Shares     

ANNEX B

 

Addresses for Notices

     SCHEDULES     

SCHEDULE 9.6

 

Litigation and Contingent Liabilities

    

SCHEDULE 9.8

 

Subsidiaries

    

SCHEDULE 9.16

 

Insurance

    

SCHEDULE 9.17

 

Real Property

    

SCHEDULE 9.21

 

Labor Matters

    

SCHEDULE 11.11

 

Investments

     EXHIBITS     

EXHIBIT A

 

Form of Note (Section 3.1)

    

EXHIBIT B

 

Form of Compliance Certificate (Section 10.1.3)

    

EXHIBIT C

 

Form of Assignment Agreement (Section 15.6.1)

    

EXHIBIT D

 

Form of Notice of Borrowing (Section 2.2.2)

    

EXHIBIT E

 

Form of Notice of Conversion/Continuation (Section 2.2.3)

    



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of January 24, 2006 (this “Agreement”) is entered
into among LSV EMPLOYEE GROUP, LLC, a Delaware limited liability company (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
“LaSalle”), as administrative agent for the Lenders. LSV ASSET MANAGEMENT, a
Delaware general partnership (“LSV”) is a party to this Agreement for purposes
of confirming certain representations, warranties and agreements made by it in
Sections 9, 10, 11, 14 and 15 hereof in connection with the extensions of credit
to the Company contemplated hereby.

 

The Lenders have agreed to make a term loan available to the Company upon the
terms and conditions set forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

SECTION 1 DEFINITIONS.

 

1.1. Definitions. When used herein the following terms shall have the following
meanings:

 

Account Debtor is defined in the Guaranty and Collateral Agreement.

 

Account or Accounts is defined in the UCC.

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

 

Affected Loan - see Section 8.3.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.



--------------------------------------------------------------------------------

Agent Fee Letter means a fee letter, if any, from time to time executed by, and
mutually acceptable to, the Company and the Administrative Agent.

 

Agreement - see the Preamble.

 

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced or contracted to be replaced, within 90 days with
another asset performing the same or a similar function, (b) the sale or lease
of inventory in the ordinary course of business.

 

Assignee - see Section 15.6.1.

 

Assignment Agreement - see Section 15.6.1.

 

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, all reasonable disbursements of internal
counsel of such Person (other than the allocable cost of such internal counsel)
and all court costs and similar legal expenses.

 

Bank Product Agreements means those certain cash management service agreements
and other agreements entered into from time to time between any Loan Party and a
Lender or its Affiliates in connection with any of the Bank Products.

 

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

 

Base Rate means the Prime Rate.

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

 

2



--------------------------------------------------------------------------------

Base Rate Margin - means 0%.

 

BSA - see Section 10.4.

 

Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are required or authorized to remain
closed and, in the case of a Business Day which relates to a LIBOR Loan, on
which dealings are carried on in the London interbank eurodollar market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

Change of Control means the occurrence of any of the following events: (a) Josef
Lakonishok shall cease to own and control, directly or indirectly, at least
15.5% of the outstanding Capital Securities of LSV; or (b) less than two
(2) persons, one of whom must be either a shareholder or primarily involved in
the day to day management of LSV and the other of whom must be appropriately
skilled and knowledgeable about LSV’s day to day operations, shall have control
of, and access to, LSV’s proprietary investment model.

 

Closing Date - see Section 12.1.

 

Code means the Internal Revenue Code of 1986.

 

Collateral is defined in the Guaranty and Collateral Agreement.

 

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each control agreement and any other agreement or instrument pursuant to which
the Company, any Subsidiary or any other Person grants or purports to grant a
security interest in collateral to the Administrative Agent for the benefit of
the Lenders or otherwise relates to such security interest in collateral.

 

Commitment means, as to any Lender, such Lender’s commitment to make Loans,
under this Agreement. The initial amount of each Lender’s commitment to make
Loans is set forth on Annex A.

 

Company - see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Conditional Payment Agreement means that certain Conditional Payment Agreement
dated January __, 2006 between LSV and the Lender, giving effect to any
amendments thereto permitted by Section 11.6 hereof.

 

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any gains from Asset Dispositions, any extraordinary
gains and any gains from discontinued operations.

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or

 

4



--------------------------------------------------------------------------------

otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, dividend, obligation or other liability of any
other Person in any manner (other than by endorsement of instruments in the
course of collection), including any indebtedness, dividend or other obligation
which may be issued or incurred at some future time; (b) guarantees the payment
of dividends or other distributions upon the Capital Securities of any other
Person; (c) undertakes or agrees (whether contingently or otherwise): (i) to
purchase, repurchase, or otherwise acquire any indebtedness, obligation or
liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

 

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries or LSV, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person, (f) all Hedging Obligations of such
Person, (g) all Contingent Liabilities of such Person, (h) all Debt of any
partnership of which such Person is a general partner and (i) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.

 

5



--------------------------------------------------------------------------------

Designated Proceeds - see Section 6.1.2.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

Environmental Laws means all present or future federal, state or local laws,
statutes, rules, regulations, ordinances and codes, together with all
administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

Event of Default means any of the events described in Section 13.1.

 

Excess Distributions means, for each calendar quarter, the remainder of (a) the
amount of cash distributions paid to the Company by LSV during such quarter,
minus (b) scheduled repayments of principal of, and interest on, the Term Loans
made during such quarter, minus (c) Incremental Taxes paid in cash during such
quarter minus (d) amounts paid for audits, operating leases and other ordinary
course of business operating expenses (“Company Operating Expenses”) up to an
amount which when taken together with all amounts paid for Company Operating
Expenses during the trailing twelve month period (including such quarter) does
not exceed $100,000.

 

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes and any branch profits and taxes
imposed on capital), but only to the extent such taxes are imposed by a taxing
authority (a) in a jurisdiction in which such Lender or Administrative Agent is
organized or is otherwise treated as a resident for tax purposes, (b) in a
jurisdiction which the Lender’s or Administrative Agent’s principal office is
located, (c) in a jurisdiction in which such Lender’s or Administrative Agent’s
lending office (or branch) in respect of which payments under this Agreement are
made is located, or (d) in any other jurisdiction with which such Lender or
Administrative Agent would not have had a present or former connection but for
and as a result of the Lender or Administrative Agent, as the case may be,
having executed, delivered, performed its obligations under, or enforced this
Agreement or any Loan Document.

 

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published

 

6



--------------------------------------------------------------------------------

for such day (or, if such day is not a Business Day, for the next preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
for such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent. The Administrative Agent’s determination of such rate
shall be binding and conclusive absent manifest error.

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31st of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2004”) refer to the Fiscal Year ending on December 31, 2004.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

Group - see Section 2.2.1.

 

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties and the
SEI Parties, together with any joinders thereto and any other guaranty and
collateral agreement executed by a Loan Party, in each case in form and
substance satisfactory to the Administrative Agent.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

7



--------------------------------------------------------------------------------

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

Incremental Taxes means an estimate (as reasonably determined by members of the
Company) of actual liabilities for Taxes calculated in respect of a calendar
quarter attributable to cash distributions paid to the Company by LSV that are
based upon LSV’s Incremental Financial Performance.

 

Indemnified Liabilities - see Section 15.16.

 

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date three months thereafter as selected by the Company pursuant
to Section 2.2.2 or 2.2.3, as the case may be; provided that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

 

(c) the Company may not select any Interest Period for a Term Loan if, after
giving effect to such selection, the aggregate principal amount of such Term
Loans having Interest Periods ending after any date on which an installment of
such Term Loans is scheduled to be repaid would exceed the aggregate principal
amount of the Term Loan scheduled to be outstanding after giving effect to such
repayment.

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

8



--------------------------------------------------------------------------------

LaSalle - see the Preamble.

 

Lender - see the Preamble and for the purpose of identifying the Persons
entitled to share in the Collateral and the proceeds thereof under, and in
accordance with the provisions of, this Agreement and the Collateral Documents,
the term “Lender” shall include Affiliates of a Lender providing a Bank Product.

 

Lender Party - see Section 15.17.

 

LIBOR means a rate of interest equal to (a) the per annum rate of interest at
which United States dollar deposits in an amount comparable to the amount of the
relevant LIBOR Loan and for a period equal to the relevant Interest Period are
offered in the London Interbank Eurodollar market at 11:00 A.M. (London time)
two (2) Business Days prior to the commencement of such Interest Period (or
three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR is
otherwise determined by the Administrative Agent in its sole and absolute
discretion, divided by (b) a number determined by subtracting from 1.00 the then
stated maximum reserve percentage for determining reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Interest Period. The
Administrative Agent’s determination of the LIBOR Rate shall be conclusive,
absent manifest error.

 

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR.

 

LIBOR Margin means Eight Hundred Seventy Five One Hundredths of one percent
(.875%).

 

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan or Loans means the Term Loans.

 

Loan Documents means this Agreement, the Notes, the Agent Fee Letter (if any),
the Collateral Documents, Hedging Agreements between the Borrower and any Lender
(or its Affiliate) and all documents, instruments and agreements delivered in
connection with the foregoing.

 

9



--------------------------------------------------------------------------------

Loan Party means the Company and each Subsidiary of the Company.

 

LSV- see the Preamble.

 

LSV’s Incremental Financial Performance means that portion of LSV’s EBITDA
(computed in accordance with LSV’s October, 2005 financial statements heretofore
furnished to the Administrative Agent) that is in excess of $178,000,000.

 

LSV Partnership Agreement means the Second Amended and Restated Partnership
Agreement of LSV Asset Management dated effective as of July 1, 2003, as
supplemented by the Conditional Payment Agreement, giving effect to any
amendments thereto permitted by Section 11.6 hereof.

 

Mandatory Prepayment Event - see Section 6.1.2.

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets or business of
either (i) the Loan Parties taken as a whole or (ii) LSV, (b) a material
impairment of the ability of any Loan Party or LSV to perform any of the
material Obligations under any Loan Document or (c) a material adverse effect
upon any substantial portion of the Collateral or upon the legality, validity,
binding effect or enforceability against any Loan Party or LSV of any material
provision of any Loan Document.

 

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.

 

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a) (3) of ERISA, to which either LSV or the Company or any other
member of the Controlled Group may have any liability.

 

Net Cash Flow shall have the same meaning herein as such term is defined in the
LSV Partnership Agreement.

 

Non-U.S. Participant - see Section 7.6(d).

 

Note means a promissory note substantially in the form of Exhibit A.

 

Notice of Borrowing - see Section 2.2.2.

 

Notice of Conversion/Continuation - see Section 2.2.3.

 

10



--------------------------------------------------------------------------------

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party or LSV under this Agreement and
any other Loan Document including reimbursement of any Attorney Costs, all
Hedging Obligations permitted hereunder which are owed to any Lender or its
Affiliate or Administrative Agent, and all Bank Products Obligations, all in
each case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

 

OFAC - see Section 10.4.

 

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

Participant - see Section 15.6.2.

 

Payment Date means (a) the tenth (10th) Business Day following the last day of
each calendar quarter in each year commencing the tenth (10th) Business Day of
April, 2006 and (b) the Termination Date.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which either the
Company or LSV or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

 

11



--------------------------------------------------------------------------------

Pro Rata Share means:

 

  (a) with respect to a Lender’s obligation to make a Term Loan and receive
payments of interest, fees, and principal with respect thereto, (x) prior to the
making of the Term Loans, the percentage obtained by dividing (i) such Lender’s
Term Loan Commitment, by (ii) the aggregate amount of all Lenders’ Term Loan
Commitments, and (y) from and after the making of the Term Loans, the percentage
obtained by dividing (i) the principal amount of such Lender’s Term Loan by
(ii) the principal amount of all Term Loans of all Lenders; and

 

  (b) with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Term Loan Commitment, by
(ii) the aggregate amount of the Term Loan Commitment of all Lenders; provided
that in the event the Commitments have been terminated or reduced to zero, Pro
Rata Share shall be the percentage obtained by dividing (A) the unpaid principal
amount of such Lender’s Term Loan by (B) the principal amount of all outstanding
Term Loans of all Lenders.

 

Regulation D means Regulation D of the FRB.

 

Regulation U means Regulation U of the FRB.

 

Related Agreements means that certain Assignment and Purchase Agreement between
the Company, as Buyer and Vishy Corporation, an Illinois corporation and LaCroix
LLC, a Connecticut limited liability company, as Sellers, and LSV for the
purposes stated therein whereby the Company agrees to purchase 8% of the
outstanding Capital Securities of LSV, together with the agreements and
instruments executed in connection therewith.

 

Related Transactions means the transactions contemplated by the Related
Agreements.

 

Replacement Lender - see Section 8.7(b).

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed
66 2/3% as determined pursuant to clause (d) of the definition of “Pro Rata
Share”.

 

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

SEI-DE means SEI Funds, Inc., a Delaware corporation.

 

SEI-PA means SEI Investments Company, a Pennsylvania corporation.

 

12



--------------------------------------------------------------------------------

SEI Party means SEI-PA and SEI-DE.

 

Senior Officer means, with respect to any Loan Party or LSV, any of the chief
executive officer, the chief financial officer, the chief operating officer, the
treasurer or any member of the management committee of such Loan Party or LSV.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

 

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

Term Loan Commitment means $82,800,000.

 

Term Loans - see Section 2.1.1.

 

Term Loan Maturity Date means the earlier of (a) January 24, 2011 or (b) the
Termination Date.

 

Termination Date means the earlier to occur of (a) January 24, 2011 or (b) such
other date on which the Commitments terminate pursuant to Section 13.

 

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

type - see Section 2.2.1.

 

UCC is defined in the Guaranty and Collateral Agreement.

 

13



--------------------------------------------------------------------------------

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Withholding Certificate - see Section 7.6(d).

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

1.2. Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

(c) The term “including” is not limiting and means “including without
limitation.”

 

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

14



--------------------------------------------------------------------------------

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES.

 

2.1. Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to the
Company as follows:

 

2.1.1 Term Loan Commitment. Each Lender with a Term Loan Commitment agrees to
make a loan to the Company (each such loan, a “Term Loan”) on the Closing Date
in such Lender’s Pro Rata Share of the Term Loan Commitment. The Commitments of
the Lenders to make Term Loans shall expire concurrently with the making of the
Term Loans on the Closing Date.

 

2.2. Loan Procedures.

 

2.2.1 Various Types of Loans.Each Term Loan may be divided into tranches which
are either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as the
Company shall specify in the related notice of borrowing or conversion pursuant
to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period which
expire on the same day are sometimes called a “Group” or collectively “Groups”.
Base Rate Loans and LIBOR Loans may be outstanding at the same time, provided
that not more than five (5) different Groups of LIBOR Loans shall be outstanding
at any one time.

 

2.2.2 Borrowing Procedures. The Company shall give written notice a (“Notice of
Borrowing”) substantially in the form of Exhibit D or telephonic notice
(followed immediately by a Notice of Borrowing) to the Administrative Agent of
the proposed borrowing of the Term Loan not later than 11:00 A.M., Chicago time,
on the proposed date of such borrowing. Each such notice shall be effective upon
receipt by the Administrative Agent, shall be irrevocable, and shall specify the
date, amount and type of borrowing and, in the case of a LIBOR borrowing, the
initial Interest Period therefor. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than 1:00 P.M.,
Chicago time, on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 12 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent to the Company on the requested
borrowing date. Each borrowing shall be on a Business Day. Each Base Rate
borrowing shall be in an aggregate amount of at least $100,000, and each LIBOR
borrowing shall be in an aggregate amount of at least $100,000 and an integral
multiple of at least $1,000,000.

 

2.2.3 Conversion and Continuation Procedures.

 

(a) Subject to Section 2.2.1, the Company may, upon irrevocable written notice
to the Administrative Agent in accordance with clause (b) below:

 

(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
$100,000) into Loans of the other type; or

 

15



--------------------------------------------------------------------------------

(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
$100,000) for a new Interest Period;

 

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $100,000.

 

(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

 

(A) the proposed date of conversion or continuation;

 

(B) the aggregate amount of Loans to be converted or continued;

 

(C) the type of Loans resulting from the proposed conversion or continuation;
and

 

(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

 

(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.

 

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.

 

(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

 

2.3. Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

 

16



--------------------------------------------------------------------------------

2.4. Certain Conditions. No Lender shall have an obligation to make any Loan, or
to permit the continuation of or any conversion into any LIBOR Loan, if an Event
of Default or Unmatured Event of Default exists.

 

SECTION 3 EVIDENCING OF LOANS.

 

3.1. Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the principal amount of such Lender’s Term Loan.

 

3.2. Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Company hereunder
or under any Note to repay the principal amount of the Loans hereunder, together
with all interest accruing thereon.

 

SECTION 4 INTEREST.

 

4.1. Interest Rates. The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:

 

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

 

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR applicable to each Interest Period for such Loan plus the
LIBOR Margin from time to time in effect;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate plus 2%), provided further that
such increase may thereafter be rescinded by the Required Lenders,
notwithstanding Section 15.1. Notwithstanding the foregoing, upon the occurrence
of an Event of Default under Sections 13.1.1 or 13.1.4, such increase shall
occur automatically.

 

4.2. Interest Payment Dates. Accrued interest on the Loans shall be payable
quarterly on each Payment Date. After maturity, and at any time an Event of
Default exists, accrued interest on all Loans shall be payable on demand.

 

17



--------------------------------------------------------------------------------

4.3. Setting and Notice of LIBOR. The applicable LIBOR for each Interest Period
shall be determined by the Administrative Agent, and notice thereof shall be
given by the Administrative Agent promptly to the Company and each Lender. Each
determination of the applicable LIBOR by the Administrative Agent shall be
conclusive and binding upon the parties hereto, in the absence of demonstrable
error. The Administrative Agent shall, upon written request of the Company or
any Lender, deliver to the Company or such Lender a statement showing the
computations used by the Administrative Agent in determining any applicable
LIBOR hereunder.

 

4.4. Computation of Interest. Interest shall be computed for the actual number
of days elapsed on the basis of a year of 360 days. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.

 

SECTION 5 FEES.

 

5.1. Administrative Agent’s Fees . The Company agrees to pay to the
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by the Company and the Administrative Agent including the fees set forth in
the Agent Fee Letter.

 

SECTION 6 PREPAYMENTS OF LOANS.

 

6.1. Prepayments.

 

6.1.1 Voluntary Prepayments. The Company may from time to time prepay the Loans
in whole or in part; provided that the Company shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the date and amount of prepayment. Any such partial
prepayment shall be in an amount equal to a multiple of $100,000.

 

6.1.2 Mandatory Prepayments. The Company shall make a prepayment of the Term
Loans until paid in full upon the occurrence of any of the following (each a
“Mandatory Prepayment Event”) at the following times and in the following
amounts (such applicable amounts being referred to as “Designated Proceeds”):

 

  (i) on each Payment Date, in an amount equal to 100% of Excess Distributions
for the immediately preceding calendar quarter.

 

6.2. Manner of Prepayments.

 

6.2.1 All Prepayments. Each voluntary partial prepayment shall be in a principal
amount of $100,000 or a higher integral multiple of $100,000. Any partial
prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. All prepayments of Term
Loans shall, so long as no Event of Default shall have occurred and be
continuing, be applied pro rata among the Term Loans according to the principal
amounts thereof and, as to

 

18



--------------------------------------------------------------------------------

each Term Loan, in the order of maturity to the remaining installments thereof.
Except as otherwise provided by this Agreement, all principal payments in
respect of the Loans shall be applied first, to repay outstanding Base Rate
Loans and then to repay outstanding LIBOR Loans in direct order of Interest
Period maturities.

 

6.3. Repayments.

 

6.3.1. Term Loans. The principal of and interest on the Term Loan of each Lender
shall be paid in quarterly installments, on each Payment Date (commencing April,
2006), each in an amount equal to such Lender’s Pro Rata Share of the aggregate
amount of the installments computed as follows:

 

At all times when aggregate outstanding principal balance of Term Loans is:

--------------------------------------------------------------------------------

   Quarterly
Payment
Amount:


--------------------------------------------------------------------------------

Greater than or equal to $70,000,000

   $ 2,500,000

Less than $70,000,000 but greater than or equal to $60,000,000

   $ 2,200,000

Less than $60,000,000 but greater than or equal to $50,000,000

   $ 2,000,000

Less than $50,000,000 but greater than or equal to $40,000,000

   $ 1,900,000

Less than $40,000,000 but greater than or equal to $30,000,000

   $ 1,800,000

At all times less than $30,000,000

   $ 1,600,000

 

Unless sooner paid in full, the outstanding principal balance of the Term Loans
shall be paid in full on the Term Loan Maturity Date. Each of the above payments
shall be first applied to interest and then to principal owing on the Term
Loans.

 

19



--------------------------------------------------------------------------------

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1. Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time (provided that so long as LaSalle is the sole
Lender hereunder such payments may be made by 3:00 pm Chicago time), on the date
due; and funds received after that hour shall be deemed to have been received by
the Administrative Agent on the following Business Day. The Administrative Agent
shall promptly remit to each Lender its share of all such payments received in
collected funds by the Administrative Agent for the account of such Lender. All
payments under Section 8.1 shall be made by the Company directly to the Lender
entitled thereto without setoff, counterclaim or other defense.

 

7.2. Application of Certain Payments. So long as no Event of Default has
occurred and is continuing, (a) payments matching specific scheduled payments
then due shall be applied to those scheduled payments and (b) voluntary and
mandatory prepayments shall be applied as set forth in Sections 6.2 and 6.3.
After the occurrence and during the continuance of an Event of Default, all
amounts collected or received by the Administrative Agent or any Lender as
proceeds from the sale of, or other realization upon, all or any part of the
Collateral shall be applied as the Administrative Agent shall determine in its
discretion or, in the absence of a specific determination by the Administrative
Agent, as set forth in the Guaranty and Collateral Agreement. Concurrently with
each remittance to any Lender of its share of any such payment, the
Administrative Agent shall advise such Lender as to the application of such
payment.

 

7.3. Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

 

7.4. Setoff. The Company, for itself and each other Loan Party, agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, the Company, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Company and each other Loan Party then or thereafter with the Administrative
Agent or such Lender.

 

7.5. Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of principal of or interest on any Loan, but excluding (i) any
payment pursuant to Sections 7.6, 8.1, 8.4 or 15.6 and (ii) payments of interest
on any Affected Loan) in excess of its applicable Pro Rata Share of payments and
other recoveries obtained by all Lenders on account of principal of and interest
on

 

 

20



--------------------------------------------------------------------------------

the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.

 

7.6. Taxes.

 

(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by the Company free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

 

(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority or other evidence evidencing the payment of all amounts
so required to be deducted or withheld from such payment.

 

(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

 

(d) (i) To the extent permitted by applicable law, each Lender that is, and the
Administrative Agent if it is, not a United States person within the meaning of
Code Section 7701(a)(30) (a “Non-U.S. Participant”) shall deliver to the Company
and the Administrative Agent on or prior to the Closing Date (or in the case of
a Lender that is an Assignee, on the date of such assignment to such Lender, and
in the case of a successor Administrative Agent, the date of its acceptance of
appointment as successor Administrative Agent) two accurate and complete

 

21



--------------------------------------------------------------------------------

original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor
or other applicable form prescribed by the IRS) certifying to and establishing
such Lender’s entitlement to a complete exemption from, or a reduced rate in,
United States withholding tax on payments to be made hereunder or any Loan
Document. If a Non-U.S. Participant is claiming a complete exemption from
withholding on interest pursuant to Code Sections 871(h) or 881(c), the Lender
shall deliver (along with two accurate and complete original signed copies of
IRS Form W-8BEN or, of applicable, W-8IMY with all associated IRS Forms W-8BEN
and necessary associated documentation) a certificate in form and substance
reasonably acceptable to Administrative Agent and the Company (any such
certificate, a “Withholding Certificate”). In addition, each Non-U.S.
Participant agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender, and in the case of a successor Administrative Agent, the date of its
acceptance of appointment as successor Administrative Agent), when a lapse in
time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate, such Non-U.S. Participant shall, to the extent
permitted under applicable law, deliver to the Company and the Administrative
Agent two new and accurate and complete original signed copies of an IRS Form
W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable forms prescribed
by the IRS), and if applicable, a new Withholding Certificate, to confirm or
establish the entitlement of such Lender or the Administrative Agent to an
exemption from, or reduction in, United States withholding tax on payments to be
made hereunder or any Loan Document.

 

(ii) Each Lender that is not, and the Administrative Agent if it is not, a
Non-U.S. Participant shall on or prior to the Closing Date (or in the case of a
Lender that is an Assignee, on the date of such Assignment to such Lender, and
in the case of a successor Administrative Agent, the date of its acceptance of
appointment as successor Administrative Agent) provide two properly completed
and duly executed originally signed copies of IRS Form W-9 (or any successor or
other applicable form) to the Company and the Administrative Agent certifying
and establishing that such Lender is not subject to United States backup
withholding tax. To the extent that a form provided pursuant to this
Section 7.6(d)(ii) is rendered obsolete or inaccurate as result of a lapse in
time or change in circumstances with respect to the status of a Lender or
otherwise, such Lender shall, to the extent permitted by applicable law, deliver
to the Company and the Administrative Agent revised forms necessary to confirm
or establish the entitlement to such Lender’s or Agent’s exemption from United
States withholding tax.

 

(iii) The Company shall not be required to pay additional amounts to a Lender or
the Administrative Agent, or indemnify any Lender or the Administrative Agent,
under this Section 7.6 to the extent that such obligations would not have arisen
but for the failure of such Lender to comply with Section 7.6(d).

 

(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

 

22



--------------------------------------------------------------------------------

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 

8.1. Increased Costs.

 

(a) If, after the date hereof, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency: (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBOR pursuant to Section 4), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by any Lender; or (ii) shall impose on any Lender any other condition
affecting its LIBOR Loans, its Note or its obligation to make LIBOR Loans; and
the result of anything described in clauses (i) and (ii) above is to increase
the cost to (or to impose a cost on) such Lender (or any LIBOR Office of such
Lender) of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by such Lender (or its LIBOR Office) under this
Agreement or under its Note with respect thereto, then upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Administrative Agent), the Company shall
pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction (but excluding any increased
cost or reduction directly attributable to Excluded Taxes or other taxes in
respect of which such Lender is not otherwise entitled to receive or be
indemnified or compensated for under this Agreement, or has been or will be
compensated for, under Section 7.6 hereof), so long as such amounts have accrued
on or after the day which is 180 days prior to the date on which such Lender
first made demand therefor.

 

(b) If any Lender shall reasonably determine that, after the date hereof, the
adoption of, or any change in, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, upon demand by such Lender (which demand shall be accompanied
by a statement setting forth the

 

23



--------------------------------------------------------------------------------

basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to the Administrative Agent), the
Company shall pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction so long as such amounts
have accrued on or after the day which is 180 days prior to the date on which
such Lender first made demand therefor.

 

8.2. Basis for Determining Interest Rate Inadequate or Unfair. If:

 

(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR; or

 

(b) the Required Lenders advise the Administrative Agent that the LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.

 

8.3. Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

 

24



--------------------------------------------------------------------------------

8.4. Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

 

8.5. Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

 

8.6. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR for such Interest Period.

 

8.7. Mitigation of Circumstances; Replacement of Lenders.

 

(a) Each Lender shall promptly notify the Company and the Administrative Agent
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by the Company to pay any amount pursuant to Sections 7.6 or
8.1 or (ii) the occurrence of any circumstances described in Sections 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause
(i) or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent). Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

 

(b) If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Sections 8.2 or 8.3, the Company may designate
another bank which

 

25



--------------------------------------------------------------------------------

is acceptable to the Administrative Agent in its reasonable discretion (such
other bank being called a “Replacement Lender”) to purchase the Loans of such
Lender and such Lender’s rights hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of the Loans payable to such Lender plus any accrued but unpaid
interest on such Loans and all accrued but unpaid fees owed to such Lender and
any other amounts payable to such Lender under this Agreement, and to assume all
the obligations of such Lender hereunder, and, upon such purchase and assumption
(pursuant to an Assignment Agreement), such Lender shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to the
Company hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

 

8.8. Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Sections 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes and termination of this Agreement.

 

SECTION 9 REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans, each of the Company and LSV represents
and warrants to the Administrative Agent and the Lenders that, both before and
after giving effect to the Related Transactions:

 

9.1. Organization. Each Loan Party and LSV is validly existing and in good
standing under the laws of its jurisdiction of organization; and each Loan Party
and LSV is duly qualified to do business in each jurisdiction where, because of
the nature of its activities or properties, such qualification is required,
except for such jurisdictions where the failure to so qualify would not have a
Material Adverse Effect.

 

9.2. Authorization; No Conflict . Each Loan Party and LSV is duly authorized to
execute and deliver each Loan Document to which it is a party, the Company is
duly authorized to borrow monies hereunder and each Loan Party and LSV is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Loan Party and LSV of
each Loan Document to which it is a party, and the borrowings by the Company
hereunder, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of law, (ii) the charter, by-laws or other organizational documents of
any Loan Party and LSV or (iii) any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon any Loan Party
or LSV or any of their respective properties or (c) require, or result in, the
creation or imposition of any Lien on any asset of any Loan Party or LSV (other
than Liens in favor of the Administrative Agent created pursuant to the
Collateral Documents).

 

 

26



--------------------------------------------------------------------------------

9.3. Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party or LSV is a party is the legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

9.4. Financial Condition. The audited consolidated balance sheet and unaudited
income statement of LSV as at December 31, 2004 and the unaudited consolidated
financial statements of LSV as at October 31, 2005, copies of each of which have
been delivered to each Lender, were prepared in accordance with GAAP (subject,
in the case of such unaudited statements, to the absence of footnotes and to
normal year-end adjustments) and present fairly the financial condition of LSV
as at such dates and the results of its operations for the periods then ended.

 

9.5. No Material Adverse Change. Since December 31, 2004 there has been no
material adverse change in the financial condition, operations, assets or
business of LSV or the Loan Parties taken as a whole.

 

9.6. Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s or LSV’s knowledge, threatened against any Loan
Party or LSV which might reasonably be expected to have a Material Adverse
Effect, except as set forth in Schedule 9.6. Other than any liability incident
to such litigation or proceedings, no Loan Party or LSV has any material
contingent liabilities not listed on Schedule 9.6 or permitted by Section 11.1.

 

9.7. Ownership of Properties; Liens. Each Loan Party and, as of the Closing
Date, LSV owns good and, in the case of real property, marketable title to all
of its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 11.2.

 

9.8. Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party and LSV are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than those in
favor of the Administrative Agent, and such securities were issued in compliance
with all applicable state and federal laws concerning the issuance of
securities. Schedule 9.8 sets forth the authorized Capital Securities of each
Loan Party and LSV as of the Closing Date. All of the issued and outstanding
Capital Securities of the Company are owned as set forth on Schedule 9.8 as of
the Closing Date, and all of the issued and outstanding Capital Securities of
each Wholly-Owned Subsidiary is, directly or indirectly, owned by the Company.
As of the Closing Date, except as set forth on Schedule 9.8, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any Capital Securities of any Loan Party or LSV.

 

27



--------------------------------------------------------------------------------

9.9. Pension Plans.

 

(a) The Unfunded Liability of all Pension Plans does not in the aggregate exceed
twenty percent of the Total Plan Liability for all such Pension Plans. Each
Pension Plan complies in all material respects with all applicable requirements
of law and regulations. No contribution failure under Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan has occurred with respect
to any Pension Plan, sufficient to give rise to a Lien under Section 302(f) of
ERISA, or otherwise to have a Material Adverse Effect. There are no pending or,
to the knowledge of Company or LSV, threatened, claims, actions, investigations
or lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or
Company or LSV or other any member of the Controlled Group with respect to a
Pension Plan or a Multiemployer Pension Plan which could reasonably be expected
to have a Material Adverse Effect. Neither the Company or LSV nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company, LSV
nor any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.

 

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company, LSV or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company, LSV nor any other member of
the Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company, LSV nor any other member of the Controlled Group
has received any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

9.10. Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

 

9.11. Public Utility Holding Company Act. No Loan Party is a “holding company”,
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

 

28



--------------------------------------------------------------------------------

9.12. Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

 

9.13. Taxes. Each Loan Party and LSV has timely filed all tax returns and
reports required by law to have been filed by it and has paid all material taxes
and governmental charges due and payable with respect to such return, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. The Loan Parties and LSV have made
adequate reserves on their books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable. No Loan Party or
LSV has participated in any transaction that relates to a year of the taxpayer
(which, as of the Closing Date, is still open under the applicable statute of
limitations and which is a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b)(2) irrespective of the date when the
transaction was entered into).

 

9.14. Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the consummation of the Related Transactions and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party
and LSV, individually, (a) the fair value of its assets is greater than the
amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated in
accordance with GAAP, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

 

9.15. Environmental Matters. The on-going operations of each Loan Party and LSV
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. Each Loan Party and LSV has obtained, and maintained in good
standing, all licenses, permits, authorizations, registrations and other
approvals required under any Environmental Law and required for their respective
ordinary course operations, and for their reasonably anticipated future
operations, and each Loan Party and LSV is in compliance with all terms and
conditions thereof, except where the failure to do so could not reasonably be
expected to result in material liability to any Loan Party or LSV and could not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. No Loan Party or LSV or any of its properties or
operations is subject to, or reasonably anticipates the issuance of, any written
order from or agreement with any Federal,

 

29



--------------------------------------------------------------------------------

state or local governmental authority, nor subject to any judicial or docketed
administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, arising
from operations prior to the Closing Date, or relating to any waste disposal, of
any Loan Party or LSV that would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. No Loan Party or
LSV has any underground storage tanks that are not properly registered or
permitted under applicable Environmental Laws or that at any time have released,
leaked, disposed of or otherwise discharged Hazardous Substances.

 

9.16. Insurance. Set forth on Schedule 9.16 is a complete and accurate summary
in reasonable detail of the property and casualty insurance programs of the Loan
Parties and LSV as of the Closing Date (including the names of all insurers,
policy numbers, expiration dates, amounts and types of coverage, annual
premiums, exclusions, deductibles, self-insured retention, and a description in
reasonable detail of any self-insurance program, retrospective rating plan,
fronting arrangement or other risk assumption arrangement involving any Loan
Party or LSV). Each Loan Party and LSV and its properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties or LSV, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Loan Parties and LSV
operate.

 

9.17. Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
the Company, together with, in the case of leased property, the name and mailing
address of the lessor of such property.

 

9.18. Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party or LSV to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party or LSV to the Administrative Agent or any Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 

9.19. Intellectual Property. Each Loan Party and LSV owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties and LSV, without any infringement upon rights of others which could
reasonably be expected to have a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

9.20. Burdensome Obligations. No Loan Party or LSV is a party to any agreement
or contract or subject to any restriction contained in its organizational
documents which could reasonably be expected to have a Material Adverse Effect.

 

9.21. Labor Matters. Except as set forth on Schedule 9.21, no Loan Party or LSV
is subject to any labor or collective bargaining agreement. There are no
existing or threatened strikes, lockouts or other labor disputes involving any
Loan Party or LSV that singly or in the aggregate could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of the Loan Parties or LSV are not in violation of the Fair Labor Standards Act
or any other applicable law, rule or regulation dealing with such matters.

 

9.22. No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

 

9.23. Related Agreements, etc.

 

(a) The Company has heretofore furnished the Administrative Agent a true and
correct copy of the Related Agreements and the LSV Partnership Agreement.

 

(b) Each Loan Party and LSV and, to the Company’s and LSV’s knowledge, each
other party to the Related Agreements, has duly taken all necessary corporate,
partnership or other organizational action to authorize the execution, delivery
and performance of the Related Agreements and the consummation of transactions
contemplated thereby.

 

(c) The Related Transactions will comply with all applicable legal requirements,
and all necessary governmental, regulatory, creditor, shareholder, partner and
other material consents, approvals and exemptions required to be obtained by the
Loan Parties or LSV and, to the Company’s and LSV’s knowledge, each other party
to the Related Agreements in connection with the Related Transactions will be,
prior to consummation of the Related Transactions, duly obtained and will be in
full force and effect. As of the date of the Related Agreements, all applicable
waiting periods with respect to the Related Transactions will have expired
without any action being taken by any competent governmental authority which
materially restrains, prevents or imposes material adverse conditions upon the
consummation of the Related Transactions.

 

(d) The execution and delivery of the Related Agreements did not, and the
consummation of the Related Transactions will not, violate any statute or
regulation of the United States (including any securities law) or of any state
or other applicable jurisdiction, or any order, judgment or decree of any court
or governmental body binding on any Loan Party or LSV or, to the Company’s and
LSV’s knowledge, any other party to the Related Agreements, or result in a
breach of, or constitute a default under, any material agreement, indenture,
instrument or other document, or any judgment, order or decree, to which any
Loan Party or LSV is a party or by which any Loan Party or LSV is bound or, to
the Company’s and LSV’s knowledge, to which any other party to the Related
Agreements is a party or by which any such party is bound.

 

31



--------------------------------------------------------------------------------

(e) No statement or representation made in the Related Agreements by any Loan
Party or LSV or, to the Company’s and LSV’s knowledge, any other Person,
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they are made, not
misleading.

 

SECTION 10 AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full, each
of the Company and LSV agrees that, unless at any time the Required Lenders
shall otherwise expressly consent in writing, it will:

 

10.1. Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:

 

10.1.1 Annual Report. Promptly when available and in any event within 120 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
the Company and its Subsidiaries and LSV and its Subsidiaries, as applicable,
for such Fiscal Year, including therein consolidated balance sheets and
statements of earnings and cash flows of the Company and its Subsidiaries and
LSV and its Subsidiaries, as applicable, as at the end of such Fiscal Year,
certified without adverse reference to going concern value and without
qualification by independent auditors of recognized standing selected by the
Company and LSV, as appropriate, and reasonably acceptable to the Administrative
Agent, together with (i) a written statement from such accountants to the effect
that in making the examination necessary for the signing of such annual audit
report by such accountants, nothing came to their attention that caused them to
believe that the Company or LSV was not in compliance with any provision of
Sections 11.1, 11.3, 11.4 or 11.14 of this Agreement insofar as such provision
relates to accounting matters or, if something has come to their attention that
caused them to believe that the Company or LSV, as appropriate, was not in
compliance with any such provision, describing such non-compliance in reasonable
detail and (ii) a comparison with the previous Fiscal Year; and (b) a
consolidating balance sheet of the Company and its Subsidiaries and LSV and its
Subsidiaries, as applicable, as of the end of such Fiscal Year and consolidating
statement of earnings and cash flows for the Company and its Subsidiaries and
LSV and its Subsidiaries, as applicable, for such Fiscal Year, certified by a
Senior Officer of the Company or LSV, as appropriate.

 

10.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter, consolidated and consolidating balance
sheets of the Company and its Subsidiaries and LSV and its Subsidiaries, as
applicable, as of the end of such Fiscal Quarter, together with consolidated and
consolidating statements of earnings and cash flows for such Fiscal Quarter and
for the period beginning with the first day of such Fiscal Year and ending on
the last day of such Fiscal Quarter, together with a comparison with the
corresponding period of the previous Fiscal Year, certified by a Senior Officer
of the Company or LSV, as appropriate.

 

32



--------------------------------------------------------------------------------

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company and LSV, containing a computation of each of the financial ratios and
restrictions set forth in Section 11.14 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it.

 

10.1.4 Reports to the SEC and to Shareholders. Except to the extent duplicative
of information furnished pursuant to this Section 10.1, promptly upon the filing
or sending thereof, copies of all material regular, periodic or special reports
of any Loan Party or LSV related to the financial condition of such Loan Party
or LSV filed with the SEC; copies of all registration statements of any Loan
Party or LSV filed with the SEC (other than on Form S-8); and copies of all
proxy statements or other communications made to security holders generally to
the extent material and related to the financial condition of such Loan Party or
LSV.

 

10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company, LSV or the Subsidiary affected thereby with respect
thereto:

 

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

 

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company or LSV to the Lenders which has been
instituted or, to the knowledge of the Company or LSV, is threatened against any
Loan Party or LSV or to which any of the properties of any thereof is subject
which might reasonably be expected to have a Material Adverse Effect;

 

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company or LSV
furnish a bond or other security to the PBGC or such Pension Plan, or the
occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of the
Company or LSV with respect to any post-retirement welfare benefit plan or other
employee benefit plan of the Company or LSV or another member of the Controlled
Group, or any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of an excise tax, that any

 

33



--------------------------------------------------------------------------------

such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent;

 

(d) any cancellation or reduction in coverages in any insurance maintained by
LSV or any Loan Party below those amounts listed on Schedule 9.16; or

 

(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

 

10.1.6 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company or LSV by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Company or LSV, as appropriate.

 

10.1.7 Projections. As soon as practicable, and in any event not later than 30
days prior to the commencement of each Fiscal Year, financial projections for
the Company and its Subsidiaries and LSV and its Subsidiaries for such Fiscal
Year prepared in a manner consistent with the projections delivered by the
Company to the Lenders prior to the Closing Date or otherwise in a manner
reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of a Senior Officer of the Company or LSV, as applicable, on behalf
of the Company or LSV, as applicable, to the effect that (a) such projections
were prepared by the Company or LSV, as applicable, in good faith, (b) the
Company or LSV, as applicable, has a reasonable basis for the assumptions
contained in such projections and (c) such projections have been prepared in
accordance with such assumptions.

 

10.1.8 Other Information. Promptly from time to time, such other information
concerning the Loan Parties or LSV as any Lender or the Administrative Agent may
reasonably request.

 

10.2. Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties and LSV; and permit, and cause each other Loan
Party to permit, at any reasonable time and with reasonable notice (or at any
time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and each of the Company and LSV hereby authorizes such independent
auditors to discuss such financial matters with any Lender or the Administrative
Agent or any representative thereof), and to examine (and, at the expense of the
Loan Parties or LSV, as appropriate, photocopy extracts from) any of its books
or other records; and permit, and cause each other Loan Party to permit, the
Administrative Agent and its representatives to

 

34



--------------------------------------------------------------------------------

inspect the tangible assets of the Loan Parties and LSV, to perform appraisals
of the equipment of the Loan Parties and LSV, and to inspect, audit, check and
make copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Accounts and any other collateral. All such inspections or audits by the
Administrative Agent shall be at the Company’s expense, provided that so long as
no Event of Default or Unmatured Event of Default exists, the Company shall not
be required to reimburse the Administrative Agent for inspections or audits more
frequently than twice during any consecutive twelve month period.

 

10.3. Maintenance of Property; Insurance.

 

(a) Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted.

 

(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of the Administrative Agent,
furnish to the Administrative Agent a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan Parties and
LSV. The Company shall cause each issuer of an insurance policy to provide the
Administrative Agent with an endorsement (i) showing the Administrative Agent as
loss payee with respect to each policy of property or casualty insurance and
naming the Administrative Agent as an additional insured with respect to each
policy of liability insurance, (ii) providing that 30 days’ notice will be given
to the Administrative Agent prior to any cancellation of, material reduction or
change in coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to the Administrative Agent.
The Company shall execute and deliver to the Administrative Agent a collateral
assignment, in form and substance satisfactory to the Administrative Agent, of
each business interruption insurance policy maintained by the Company.

 

(c) UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS

 

35



--------------------------------------------------------------------------------

OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT
PURCHASES INSURANCE FOR THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE
COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE
IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES MAY BE
ABLE TO OBTAIN ON THEIR OWN.

 

10.4. Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party or LSV is or shall be (i) listed
on the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, (c) without limiting
clause (a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any Loan
Party or LSV to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

 

10.5. Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

 

10.6. Use of Proceeds. Use the proceeds of the Loans, solely to finance the
Related Transactions and pay fees, costs and expenses in connection therewith,
and not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.

 

36



--------------------------------------------------------------------------------

10.7. Employee Benefit Plans.

 

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

 

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

 

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

 

10.8. Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party or LSV, the Company and LSV
shall, or shall cause the applicable Loan Party to, cause the prompt containment
and removal of such Hazardous Substances and the remediation of such real
property or other assets as necessary to comply with all Environmental Laws and
to preserve the value of such real property or other assets. Without limiting
the generality of the foregoing, the Company and LSV shall, and shall cause each
other Loan Party to, comply with any Federal or state judicial or administrative
order requiring the performance at any real property of any Loan Party or LSV of
activities in response to the release or threatened release of a Hazardous
Substance. To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, the Company shall, and shall cause its Subsidiaries
to, dispose of such Hazardous Substances, or of any other wastes, only at
licensed disposal facilities operating in compliance with Environmental Laws.

 

10.9. Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by substantially all of the
assets of the Company and each domestic Subsidiary (as well as all Capital
Securities of each domestic Subsidiary and 65% of all Capital Securities of each
direct foreign Subsidiary) and guaranteed by each domestic Subsidiary
(including, upon the acquisition or creation thereof, any Subsidiary acquired or
created after the Closing Date), in each case as the Administrative Agent may
determine, including (a) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing and
(b) the delivery of certificated securities and other Collateral with respect to
which perfection is obtained by possession.

 

10.10. Deposit Accounts. Unless the Administrative Agent otherwise consents in
writing, in order to facilitate the Administrative Agent’s and the Lenders’
maintenance and monitoring of their security interests in the Collateral,
maintain all of their principal deposit accounts with the Administrative Agent.

 

37



--------------------------------------------------------------------------------

10.11. Interest Rate Protection. Enter into, not later than 60 days after the
Closing Date, a Hedging Agreement with a term reasonably acceptable to the
Administrative Agent on an ISDA standard form with one or more Lenders or
Affiliates thereof or with counterparties reasonably acceptable to the
Administrative Agent to hedge the interest rate with respect to not less than
50% of the principal amount of the Term Loans in form and substance reasonably
satisfactory to the Administrative Agent.

 

SECTION 11 NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full, each
of the Company and LSV agrees that, unless at any time the Required Lenders
shall otherwise expressly consent in writing, it will:

 

11.1. Debt. Not, and not permit any other Loan Party to, create, incur, assume
or suffer to exist any Debt, except:

 

(a) Obligations under this Agreement and the other Loan Documents;

 

(b) Hedging Obligations approved by Administrative Agent and incurred in favor
of a Lender or an Affiliate thereof for bona fide hedging purposes and not for
speculation; and

 

(c) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 11.5.

 

11.2. Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

 

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

 

38



--------------------------------------------------------------------------------

(c) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $100,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

(d) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

 

(e) Liens arising under the Loan Documents; and

 

(f) With respect to LSV only, other Liens arising after the Closing Date so long
as the same do not attach to any distributions to be made by LSV to any of its
partners or any other Collateral.

 

11.3. [Intentionally Omitted].

 

11.4. Restricted Payments. Not, and not permit any other Loan Party to, (a) make
any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof, (d) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any subordinated debt or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) LSV may, and LSV agrees that it shall,
distribute 100% of its Net Cash Flow on a quarterly basis, (ii) any Subsidiary
may pay dividends or make other distributions to the Company or to a domestic
Wholly-Owned Subsidiary; (iii) the Company may make distributions to its members
for each such member’s share of Incremental Taxes and (iv) the Company may
redeem Capital Securities under Section 6.2 of the Company’s Limited Liability
Agreement as in effect on the date hereof from the proceeds of a new issuance of
the Company’s Capital Securities or otherwise contributed by the members of the
Company.

 

11.5. Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or any Capital Securities of any
class of, or any partnership or joint venture interest in, any other Person,
(b) sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory in the ordinary course of business, or (c) sell or
assign with or without recourse any receivables, except for (i) any such merger,
consolidation, sale, transfer, conveyance, lease or assignment of or by any
Wholly-Owned Subsidiary into the Company or into any other domestic Wholly-Owned
Subsidiary; (ii) any such purchase or other acquisition by the Company or any
domestic Wholly-Owned Subsidiary of the assets or Capital Securities of any
Wholly-Owned Subsidiary; and (iii) sales and dispositions of assets (including
the Capital Securities of Subsidiaries) for at least fair market value (as
determined by the Manager of the Company) so long as the net book value of all
assets sold or otherwise disposed of in any Fiscal Year does not exceed 1% of
the net book value of the consolidated assets of the Loan Parties or LSV, as the
case may be as of the last day of the preceding Fiscal Year.

 

39



--------------------------------------------------------------------------------

11.6. Modification of Partnership Agreement/Conditional Payment
Agreement/Organizational Documents. Not permit the LSV Partnership Agreement or
Conditional Payment Agreement to be amended or modified in any way which either
relates to the type, amount or timing of distributions to be made by LSV or
which is materially adverse to the Lenders’ interests without the prior written
consent of the Required Lenders or not permit the charter, by-laws or other
organizational documents of any Loan Party to be amended or modified in any way
which could reasonably be expected to materially adversely affect the interests
of the Lenders; not change, or allow any Loan Party to change, its state of
formation or its organizational form.

 

11.7. Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates.

 

11.8. Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

 

11.9. Inconsistent Agreements. Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary or LSV
to (i) pay dividends or make other distributions to the Company, or pay any Debt
owed to the Company or any other Subsidiary or (ii) transfer any of its assets
or properties to the Company, other than (A) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder and (B) customary provisions in leases and other
contracts restricting the assignment thereof.

 

11.10. Business Activities; Issuance of Equity. Not, and not permit any other
Loan Party to, engage in any line of business other than the businesses engaged
in on the date hereof and businesses reasonably related thereto. Not, and not
permit any other Loan Party to, issue any Capital Securities other than (a) any
issuance of shares of the Company’s common Capital Securities pursuant to any
employee or director option program, benefit plan or compensation program or as
contemplated by Section 11.4(iv) hereof, (b) any issuance by a Subsidiary to the
Company or another Subsidiary in accordance with Section 11.4 and (c) any
issuance of non-debt Capital Securities of LSV, so long as the Company shall
continue to own at least 7.6% of LSV on a fully diluted basis provided that in
any Fiscal Year, such issuances shall not result in a dilution of the Company’s
percentage ownership interest in LSV by more than 8 basis points from its
interest at the beginning of such Fiscal Year, the Lenders agreeing that any
portion of such 8 basis point permitted dilution not used in any Fiscal Year may
be carried forward and added to the permitted dilution in subsequent Fiscal
Years.

 

40



--------------------------------------------------------------------------------

11.11. Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except Investments by LSV in new
funds established by it in the ordinary course of business consistent with
industry practices and the following:

 

(a) contributions by the Company to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other domestic Wholly-Owned
Subsidiary, so long as the recipient of any such capital contribution has
guaranteed the Obligations and such guaranty is secured by a pledge of all of
its Capital Securities and substantially all of its real and personal property,
in each case in accordance with Section 10.9;

 

(b) Investments constituting Debt permitted by Section 11.1;

 

(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;

 

(d) Cash Equivalent Investments;

 

(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits of LSV and the Company which are
maintained with any bank other than the Administrative Agent from and after 180
days from the Closing Date shall not at any time exceed $3,000,000, provided
that to the extent such deposits exceed $3,000,000 as a result of account
debtors not acting in accordance with payment instructions from the Company or
LSV, as the case may be, the Company or LSV shall have three (3) Business Days
to transfer funds from such other accounts to an account maintained with the
Administrative Agent to be in compliance with the restrictions contained herein;

 

(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

 

(g) Investments listed on Schedule 11.11 as of the Closing Date.

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b) or
(c) shall be permitted to be made if, immediately before or after giving effect
thereto, any Event of Default or Unmatured Event of Default exists.

 

11.12. Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under the Related Agreements or Subordinated Debt
Documents, if, in any case, such amendment, modification or waiver could be
adverse to the interests of the Lenders.

 

41



--------------------------------------------------------------------------------

11.13. Fiscal Year. Not change its Fiscal Year.

 

11.14. Financial Covenants.

 

11.14.1 Net Cash Flow. Not permit Net Cash Flow for any calendar quarter to be
less than the applicable amount set forth below for such quarter:

 

At all times when aggregate outstanding principal balance of Term Loans is:

--------------------------------------------------------------------------------

   Minimum Quarterly Net
Cash Flow Shall Be:


--------------------------------------------------------------------------------

Greater than or equal to $70,000,000

   $ 31,250,000

Less than $70,000,000 but greater than or equal to $60,000,000

   $ 27,500,000

Less than $60,000,000 but greater than or equal to $50,000,000

   $ 25,000,000

Less than $50,000,000 but greater than or equal to $40,000,000

   $ 23,750,000

Less than $40,000,000 but greater than or equal to $30,000,000

   $ 22,500,000

At all times less than $30,000,000

   $ 20,000,000

 

11.14.2 Capital Expenditures. Not permit the aggregate amount of all Capital
Expenditures (exclusive of Capital Expenditures of up to $1,000,000 for LSV’s
build-out project which has been committed for and disclosed to the
Administrative Agent as of the Closing Date) made by the Loan Parties or LSV to
exceed $500,000 in any Fiscal Year in which LSV’s EBITDA (computed in accordance
with LSV’s October, 2005 financial statements heretofore furnished to the
Administrative Agent) less Capital Expenditures made by the Loan Parties and LSV
in such Fiscal Year is less than $178,000,000.

 

11.15. Cancellation of Debt. Not, and not permit any other Loan Party to, cancel
any claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business.

 

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Loans is subject to the following
conditions precedent:

 

12.1. Initial Credit Extension. The obligation of the Lenders to make the
initial Loans is, in addition to the conditions precedent specified in
Section 12.2, subject to the conditions precedent that the Administrative Agent
shall have received (a) evidence, reasonably satisfactory to the Administrative
Agent, that the Company has received cash equity contributions in an amount not
less than $9,200,000; (b) evidence, reasonably satisfactory to the
Administrative Agent, that the Company has completed, or concurrently with the
initial credit extension

 

42



--------------------------------------------------------------------------------

hereunder will complete, the Related Transactions in accordance with the terms
of the Related Agreements (without any amendment thereto or waiver thereunder
unless consented to by the Lenders); and (c) all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance reasonably
satisfactory to the Administrative Agent (and the date on which all such
conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Lenders is called the “Closing Date”):

 

12.1.1 Notes. A Note for each Lender.

 

12.1.2 Authorization Documents. For each Loan Party, LSV and the SEI Parties,
such Person’s (a) charter (or similar formation document), certified by the
appropriate governmental authority; (b) good standing certificates in its state
of incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document);
(d) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

 

12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate, limited liability company or partnership action, consents and
governmental approvals (if any) required for the execution, delivery and
performance by the Loan Parties, LSV and the SEI Parties of the documents
referred to in this Section 12.

 

12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

 

12.1.5 Guaranty and Collateral Agreement. A counterpart of the Guaranty and
Collateral Agreement executed by each Loan Party and the SEI Parties, together
with all instruments, transfer powers and other items required to be delivered
in connection therewith.

 

12.1.6 Subordination Agreements. Subordination Agreements with respect to all
Subordinated Debt.

 

12.1.7 Opinions of Counsel. Opinions of counsel for each Loan Party LSV and the
SEI Parties reasonably acceptable to the Administrative Agent, and all other
opinions issued pursuant to the Related Transactions.

 

12.1.8 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured, as appropriate, on all related insurance policies.

 

43



--------------------------------------------------------------------------------

12.1.9 Copies of Documents. Copies of the Related Agreements and the LSV
Partnership Agreement certified by the secretary or assistant secretary (or
similar officer) of the Company as being true, accurate and complete.

 

12.1.10 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses (to the extent invoiced) then due and payable on
the Closing Date, together with all Attorney Costs of the Administrative Agent
to the extent invoiced prior to the Closing Date, plus such additional amounts
of Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

 

12.1.11 Solvency Certificate. A solvency certificate reasonably acceptable to
the Administrative Agent executed by a Senior Officer of the Company.

 

12.1.12 Pro Forma. A consolidated pro forma balance sheet of the Company as at
the Closing Date, adjusted to give effect to the consummation of the Related
Transactions and the financings contemplated hereby as if such transactions had
occurred on such date, consistent in all material respects with the sources and
uses of cash as previously described to the Lenders and the forecasts previously
provided to the Lenders.

 

12.1.13 Search Results; Lien Terminations. Copies of Uniform Commercial Code
search reports dated a date reasonably near to the Closing Date, listing all
effective financing statements which name any Loan Party, LSV or the SEI Parties
(under their present names and any previous names) as debtors, together with
(a) copies of such financing statements and (b) such other Uniform Commercial
Code termination statements as the Administrative Agent may reasonably request.

 

12.1.14 Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent in form ready to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the collateral described therein,
prior to any other Liens (subject only to Liens permitted pursuant to
Section 11.2), in proper form for filing, registration or recording.

 

12.1.15 Closing Certificate, Consents and Permits. A certificate executed by an
officer of the Company and LSV on behalf of the Company and LSV certifying
(a) the matters set forth in Section 12.2.1 as of the Closing Date and (b) the
occurrence of the closing of the Related Transactions and that such closing has
been consummated in accordance with the terms of the Related Agreements without
waiver of any material condition thereof; together with evidence that all
necessary governmental, regulatory, creditor, shareholder, partner and other
material consents, approvals and exemptions required to be obtained in
connection with the Related Transactions have been duly obtained and are in full
force and effect.

 

44



--------------------------------------------------------------------------------

12.1.16. Closing Fee and Other Documents. The Administrative Agent shall have
received the sum of $207,000 as and for a non-refundable closing fee and such
other documents as the Administrative Agent or any Lender may reasonably
request.

 

12.2. Conditions. The obligation of each Lender to make the Loan is subject to
the following further conditions precedent that:

 

12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to the borrowing, the following statements shall be true and correct:

 

(a) the representations and warranties of each Loan Party and LSV set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

 

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

 

12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan and signed by a duly authorized representative of the Company as to the
matters set out in Section 12.2.1 (it being understood that each request by the
Company for the making of a Loan shall be deemed to constitute a representation
and warranty by the Company that the conditions precedent set forth in
Section 12.2.1 will be satisfied at the time of the making of such Loan),
together with such other documents as the Administrative Agent or any Lender may
reasonably request in support thereof.

 

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1. Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, or other amount payable by the Company
hereunder or by any Loan Party under any other Loan Document.

 

13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party or LSV in an aggregate amount (for all
such Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $1,000,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party or LSV to purchase or
redeem such Debt or post cash collateral in respect thereof) prior to its
expressed maturity.

 

45



--------------------------------------------------------------------------------

13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party or LSV with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, might reasonably be expected to have a Material Adverse Effect.

 

13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party or LSV becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party or LSV applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or LSV or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or LSV or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan Party
or LSV, and if such case or proceeding is not commenced by such Loan Party or
LSV, it is consented to or acquiesced in by such Loan Party or LSV, or remains
for 60 days undismissed; or any Loan Party or LSV takes any action to authorize,
or in furtherance of, any of the foregoing.

 

13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Loan Party or LSV
to comply with or to perform any covenant set forth in Sections 10.1, 10.3(b) or
10.5 or Section 11; or (b) failure by any Loan Party or LSV to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this
Section 13) and continuance of such failure described in this clause (b) for 30
days.

 

13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party or LSV herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party or LSV to
the Administrative Agent or any Lender pursuant hereto or thereto is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.

 

13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or
(d) there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or LSV or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds $100,000.

 

46



--------------------------------------------------------------------------------

13.1.8 Judgments . Final judgments which exceed an aggregate of $1,000,000 shall
be rendered against any Loan Party or LSV and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within 30
days after entry or filing of such judgments.

 

13.1.9 Invalidity of Collateral Documents, etc . Any Collateral Document shall
cease to be in full force and effect; or any Loan Party or LSV (or any Person
by, through or on behalf of any Loan Party or LSV) shall contest in any manner
the validity, binding nature or enforceability of any Collateral Document.

 

13.1.10 Invalidity of Subordination Provisions, etc . Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any guaranty by any Subsidiary of any Subordinated
Debt, shall cease to be in full force and effect, or any Loan Party or LSV or
any other Person (including the holder of any applicable Subordinated Debt)
shall contest in any manner the validity, binding nature or enforceability of
any such provision.

 

13.1.11 Change of Control . A Change of Control shall occur.

 

13.1.11 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.

 

13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable, all without presentment, demand, protest or
notice of any kind; and, if any other Event of Default shall occur and be
continuing, the Administrative Agent may (and, upon the written request of the
Required Lenders shall) declare the Commitments to be terminated in whole or in
part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable, whereupon the Commitments shall immediately
terminate (or be reduced, as applicable) and/or the Loans and other Obligations
hereunder shall become immediately due and payable (in whole or in part, as
applicable) (all or any, as applicable), all without presentment, demand,
protest or notice of any kind. The Administrative Agent shall promptly advise
the Company of any such declaration, but failure to do so shall not impair the
effect of such declaration.

 

SECTION 14 THE AGENTS.

 

14.1. Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or

 

47



--------------------------------------------------------------------------------

in any other Loan Document, the Administrative Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

14.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

14.3. Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
LSV or any Affiliate of the Company or LSV, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Company or LSV or any other party to any Loan Document to perform
its Obligations hereunder or thereunder. The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Company or LSV or any of the Company’s or LSV’s
Subsidiaries or Affiliates.

 

14.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent.

 

48



--------------------------------------------------------------------------------

The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon each Lender. For purposes of determining compliance with
the conditions specified in Section 12, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 

14.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

 

14.6. Credit Decision. Each Lender acknowledges that the Administrative Agent
has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties or LSV, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties or LSV, and made its own decision to enter
into this Agreement and to extend credit to the Company hereunder. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other

 

49



--------------------------------------------------------------------------------

condition and creditworthiness of the Company and LSV. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company or LSV which may come into
the possession of the Administrative Agent.

 

14.7. Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, any foreclosure under, or modification, release or
discharge of, any or all of the Collateral Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

 

14.8. Administrative Agent in Individual Capacity. LaSalle and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Loan Parties
or LSV and Affiliates as though LaSalle were not the Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to
their Loans (if any), LaSalle and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though LaSalle were not the Administrative Agent, and the terms “Lender” and
“Lenders” include LaSalle and its Affiliates, to the extent applicable, in their
individual capacities.

 

14.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns

 

50



--------------------------------------------------------------------------------

under this Agreement, the Required Lenders shall, with (so long as no Event of
Default exists) the consent of the Company (which shall not be unreasonably
withheld or delayed), appoint from among the Lenders a successor agent for the
Lenders. If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Company, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.5 and
15.16 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

14.10. Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Lien granted to or
held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations of the Company hereunder; (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) subject to Section 15.1, if approved, authorized or ratified
in writing by the Required Lenders. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of Collateral pursuant to this Section 14.10. Each Lender hereby authorizes the
Administrative Agent to give blockage notices in connection with any
Subordinated Debt at the direction of Required Lenders and agrees that it will
not act unilaterally to deliver such notices.

 

14.11. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party or LSV, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and

 

51



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

14.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

SECTION 15 GENERAL.

 

15.1. Waiver; Amendments. No delay on the part of the Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having aggregate Pro Rata Shares of not less
than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment of any Lender without the written
consent of such

 

52



--------------------------------------------------------------------------------

Lender, (b) extend the date scheduled for payment of any principal (excluding
mandatory prepayments) of or interest on the Loans or any fees payable hereunder
without the written consent of each Lender directly affected thereby, (c) reduce
the principal amount of any Loan, the rate of interest thereon or any fees
payable hereunder, without the consent of each Lender directly affected thereby;
or (d) release any party from its obligations under the Guaranty or all or any
substantial part of the Collateral granted under the Collateral Documents,
change the definition of Required Lenders, any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders. No provision of Sections 6.1.2 or 6.3 with respect to the timing or
application of mandatory prepayments of the Loans shall be amended, modified or
waived without the consent of Lenders having a majority of the aggregate Pro
Rata Shares of the Term Loans affected thereby. No provision of Section 14 or
other provision of this Agreement affecting the Administrative Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Administrative Agent.

 

15.2. Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

 

15.3. Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

 

15.4. Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Sections
10 or 11.14 (or any related definition) to eliminate or to take into account the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Sections 10 or 11.14 (or any related definition) for such purpose), then
the Company’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant (or related definition)
is amended in a manner satisfactory to the Company and the Required Lenders.

 

53



--------------------------------------------------------------------------------

15.5. Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any Collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes and termination of this Agreement. As of the
date of this Agreement, the Administrative Agent is not aware of any Taxes
payable under this Section 15.5.

 

15.6. Assignments; Participations.

 

15.6.1 Assignments.

 

(a) Any Lender may at any time after the making of the initial Loan hereunder
assign to one or more Persons (any such Person, an “Assignee”) all or any
portion of such Lender’s Loans, with the prior written consent of the
Administrative Agent, and, so long as no Event of Default exists, the Company
(which consents shall not be unreasonably withheld or delayed and shall not be
required for an assignment by a Lender to a Lender or an Affiliate of a Lender).
Except as the Administrative Agent may otherwise agree, any such assignment
shall be in a minimum aggregate amount equal to $5,000,000 or, if less, the
remaining Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit C hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay, or to the reasonable knowledge of Assignor it is substantially
likely that the Company will be obligated to pay, any greater amount under
Sections 7.6 or 8 to the Assignee than the Company is then obligated to pay to
or for the account of the assigning Lender under such Sections (and if any
assignment is made in violation of the foregoing, the Company will not be
required to

 

54



--------------------------------------------------------------------------------

pay such greater amounts). Any attempted assignment not made in accordance with
this Section 15.6.1 shall be treated as the sale of a participation under
Section 15.6.2. The Company shall be deemed to have granted its consent to any
assignment requiring its consent hereunder unless the Company has expressly
objected to such assignment within three Business Days after notice thereof.

 

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Term Loan
(and, as applicable, a Note in the principal amount of the principal amount of
the Term Loan retained by the assigning Lender). Each such Note shall be dated
the effective date of such assignment. Upon receipt by the assigning Lender of
such Note, the assigning Lender shall return to the Company any prior Note held
by it.

 

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating

 

55



--------------------------------------------------------------------------------

interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with the Lenders, and the Lenders agree to share with each
Participant, as provided in Section 7.5. The Company also agrees that each
Participant shall be entitled to the benefits of Section 7.6 or 8 as if it were
a Lender (provided that on the date of the participation no Participant shall be
entitled to any greater compensation pursuant to Section 7.6 or 8 than would
have been paid to the participating Lender on such date if no participation had
been sold and that each Participant complies with Section 7.6(d) as if it were
an Assignee).

 

15.7. Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee and shall from time to time upon the Company’s request to do so,
provide the Company with copies of such information in the Register as
reasonably necessary for the Company to comply with its obligations under this
Agreement or under any applicable requirement of law, regulation or other
obligation. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

 

15.8. GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

15.9. Confidentiality. As required by federal law and the Administrative Agent’s
policies and practices, the Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any Loan Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by (and
customarily complied with by the Administrative Agent or such Lender, as
appropriate) any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Administrative
Agent or such Lender to be compelled by any court

 

56



--------------------------------------------------------------------------------

decree, subpoena or legal or administrative order or process; (d) as, on the
advice of the Administrative Agent’s or such Lender’s counsel, is required by
law; (e) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any litigation to which the Administrative Agent
or such Lender is a party; (f) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender; (g) to any Affiliate
of the Administrative Agent or any other Lender who may provide Bank Products to
the Loan Parties or LSV; or (h) that ceases to be confidential through no fault
of the Administrative Agent or any Lender. Notwithstanding any terms or
conditions in this Agreement or any Loan Document to the contrary, any Person
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and the Loan Documents and all materials of any kind (including opinions or
other tax analyses) that are provided relating to such tax treatment and tax
structure so long as such disclosure does not include the names of, or other
identifying information regarding, the participants in the various transactions,
or any commercial, economic or proprietary information regarding the
transactions contemplated in any Loan Document, or any other information or the
portion of any materials to the extent it is not relevant to the tax treatment
or tax structure of the transactions, except to the extent permitted pursuant to
clauses (a) through (h) above of this Section 15.9.

 

15.10. Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

 

15.11. Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

15.12. Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

 

15.13. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be

 

57



--------------------------------------------------------------------------------

deemed to be an original, but all such counterparts shall together constitute
but one and the same Agreement. Receipt of an executed signature page to this
Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of executed Loan Documents
maintained by the Lenders shall deemed to be originals.

 

15.14. Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and, to the extent provided herein,
their respective successors and assigns, and shall inure to the benefit of the
Company, the Lenders and the Administrative Agent and, to the extent provided
herein, the successors and assigns of the Lenders and the Administrative Agent.
No other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. The Company may not assign or transfer any
of its rights or Obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.

 

15.15. Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

 

15.16. Customer Identification - USA Patriot Act Notice. Each Lender and LaSalle
(for itself and not on behalf of any other party) hereby notifies the Loan
Parties and LSV that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties and LSV, which information includes the name and address of the Loan
Parties and LSV and other information that will allow such Lender or LaSalle, as
applicable, to identify the Loan Parties and LSV in accordance with the Act.

 

15.17. INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS BUT EXCLUDING
EXCLUDED TAXES (AND, FOR THE AVOIDANCE OF DOUBT, EXCLUDING ALL TAXES TO WHICH
THE ADMINISTRATIVE AGENT OR LENDERS ARE NOT OTHERWISE ENTITLED TO
INDEMNIFICATION OR COMPENSATION UNDER THIS AGREEMENT, OR WHICH HAVE BEEN OR WILL
BE COMPENSATED FOR UNDER ANOTHER SECTION OF THIS AGREEMENT)(COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING THE RELATED
TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED
IN

 

58



--------------------------------------------------------------------------------

WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS,
(B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE,
TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED
BY ANY LOAN PARTY OR LSV, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR LSV
OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR
REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR LSV OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES,
EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE
LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE
REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.

 

15.18. Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party or LSV
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties or LSV, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. Neither
the Administrative Agent nor any Lender undertakes any responsibility to any
Loan Party or LSV to review or inform any Loan Party or LSV of any matter in
connection with any phase of any Loan Party’s or LSV’s business or operations.
The Company and LSV each agree, on behalf of itself and each other Loan Party or
LSV, that neither the Administrative Agent nor any Lender shall have liability
to any Loan Party or LSV (whether sounding in tort, contract or otherwise) for
losses suffered by any Loan Party or LSV in connection with, arising out of, or
in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN

 

59



--------------------------------------------------------------------------------

CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY
WITH RESPECT TO, AND THE COMPANY AND LSV ON BEHALF OF ITSELF AND EACH OTHER LOAN
PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). The Company and LSV each
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party. No joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties, LSV and the Lenders

 

15.19. FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. LSV AND THE COMPANY EACH HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. LSV AND THE COMPANY
EACH FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.
LSV AND THE COMPANY EACH HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

 

15.20. WAIVER OF JURY TRIAL. EACH OF LSV, THE COMPANY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

60



--------------------------------------------------------------------------------

15.21. NO RECOURSE. The Administrative Agent and the Lenders agree and
acknowledge that, notwithstanding any provision of the LSV Partnership Agreement
or applicable law, the obligations of LSV under this Agreement or any other Loan
Documents shall under no event, absent fraud or wilful or intentional
misconduct, be liabilities of the partners of, or other Persons having ownership
interests in, LSV and neither the Administrative Agent, the Lenders, nor any of
their successors or assigns, nor any other Person, shall have recourse against
any such partner or other Person having ownership interests in LSV, with respect
to such obligations of LSV absent fraud or wilful or intentional misconduct.

 

[signature pages follow]

 

61



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

LSV EMPLOYEE GROUP, LLC, as Borrower

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

LSV ASSET MANAGEMENT, as a party solely for the limited purposes set forth in
the Preamble hereto

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and as a initial sole Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

--------------------------------------------------------------------------------

   Term Loan Commitment


--------------------------------------------------------------------------------

   Pro Rata Share*/


--------------------------------------------------------------------------------

 

LaSalle Bank National Association

   $ 82,800,000    100 %

TOTALS

   $ 82,800,000    100 %

 



--------------------------------------------------------------------------------

ANNEX B

 

ADDRESSES FOR NOTICES

 

LSV EMPLOYEE GROUP, LLC

 

c/o LSV Asset Management1

North Wacker Drive, Suite 4000

Chicago, Illinois 60606

 

Attention: Tremaine Atkinson

Telephone: (312) 460-2335

Facsimile: (312) 220-9241

 

With a copy to:

 

SEI Investments Company

1 Freedom Valley Drive

Oaks, Pennsylvania

Attention: Jeffrey Klauder, General

CounselTelephone: (610) 676-1000

Facsimile: (484) 676-2701

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Amy K. Weidner

Telephone: (312) 904-4139

Facsimile: (312) 904-0889

 

With a copy to:

 

Sonnenschein Nath & Rosenthal LL

P7800 Sears Tower

Chicago, Illinois 60606

Attention: Kenneth G. Kolmin

Telephone: (312) 876-3191

Facsimile: (312) 876-7934